Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF DECEMBER 7, 2016

among

AMEREN CORPORATION

and

UNION ELECTRIC COMPANY

as Borrowers

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

as Agent

BARCLAYS BANK PLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agents

BANK OF AMERICA, N.A.

MIZUHO BANK, LTD.

as Documentation Agents

 

 

 

JPMORGAN CHASE BANK, N.A.

BARCLAYS BANK PLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 6701-773]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   

DEFINITIONS

     1   

1.1.

  

Certain Defined Terms

     1   

1.2.

  

Terms Generally

     25    ARTICLE II   

THE CREDITS

     26   

2.1.

  

Commitment

     26   

2.2.

  

Required Payments; Termination

     26   

2.3.

  

Loans

     26   

2.4.

  

Letters of Credit

     27   

2.5.

  

Types of Advances

     33   

2.6.

  

Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits

     33   

2.7.

  

Minimum Amount of Each Advance

     34   

2.8.

  

Optional Principal Payments

     35   

2.9.

  

Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans

     35   

2.10.

  

Conversion and Continuation of Outstanding Revolving Advances; No Conversion or
Continuation of Eurodollar Advances After Default

     36   

2.11.

  

Interest Rates, etc.

     36   

2.12.

  

Rates Applicable After Default

     37   

2.13.

  

Method of Payment

     37   

2.14.

  

Noteless Agreement; Evidence of Indebtedness

     37   

2.15.

  

Telephonic Notices

     38   

2.16.

  

Interest Payment Dates; Interest and Fee Basis

     38   

2.17.

  

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans

     38   

2.18.

  

Lending Installations

     39   

2.19.

  

Non-Receipt of Funds by the Agent

     39   

2.20.

  

Replacement of Lender

     39   

2.21.

  

Extension of Maturity Date

     40   

2.22.

  

Defaulting Lenders

     41   

2.23.

  

Commitment Increases

     43    ARTICLE III   

YIELD PROTECTION; TAXES

     44   

3.1.

  

Yield Protection

     44   

3.2.

  

Changes in Capital Adequacy and Liquidity Requirements

     45   



--------------------------------------------------------------------------------

3.3.

  

Availability of Types of Advances

     45   

3.4.

  

Funding Indemnification

     46   

3.5.

  

Taxes

     46   

3.6.

  

Statements as to Claims; Survival of Indemnity

     50   

3.7.

  

Alternative Lending Installation

     50   

3.8.

  

Allocation of Amounts Payable Among Borrowers

     51    ARTICLE IV   

CONDITIONS PRECEDENT

     51   

4.1.

  

Restatement Effective Date

     51   

4.2.

  

Each Credit Extension

     53    ARTICLE V   

REPRESENTATIONS AND WARRANTIES

     53   

5.1.

  

Existence and Standing

     53   

5.2.

  

Authorization and Validity

     54   

5.3.

  

No Conflict

     54   

5.4.

  

Financial Statements

     54   

5.5.

  

Material Adverse Change

     55   

5.6.

  

Taxes

     55   

5.7.

  

Litigation and Contingent Obligations

     55   

5.8.

  

ERISA

     55   

5.9.

  

Accuracy of Information

     55   

5.10.

  

Regulation U

     56   

5.11.

  

Compliance with Laws

     56   

5.12.

  

Environmental Matters

     56   

5.13.

  

Investment Company Act

     56   

5.14.

  

Anti-Corruption Laws and Sanctions

     56    ARTICLE VI   

COVENANTS

     57   

6.1.

  

Financial Reporting

     57   

6.2.

  

Use of Proceeds and Letters of Credit

     58   

6.3.

  

Conduct of Business

     58   

6.4.

  

Taxes

     59   

6.5.

  

Insurance

     59   

6.6.

  

Compliance with Laws

     59   

6.7.

  

Maintenance of Properties

     59   

6.8.

  

Inspection; Keeping of Books and Records

     60   

6.9.

  

Merger

     60   

6.10.

  

Dispositions of Property

     61   

6.11.

  

Liens

     63   

6.12.

  

Subsidiary Covenants

     66    6.13.    Leverage Ratio      66   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII   

DEFAULTS

     66    ARTICLE VIII   

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     69   

8.1.

  

Acceleration

     69   

8.2.

  

Amendments

     70   

8.3.

  

Preservation of Rights

     71    ARTICLE IX   

GENERAL PROVISIONS

     71   

9.1.

  

Survival of Representations

     71   

9.2.

  

Governmental Regulation

     71   

9.3.

  

Headings

     71   

9.4.

  

Entire Agreement

     71   

9.5.

  

Several Obligations; Benefits of this Agreement

     72   

9.6.

  

Expenses; Indemnification

     72   

9.7.

  

[Reserved]

     74   

9.8.

  

Accounting

     74   

9.9.

  

Severability of Provisions

     75   

9.10.

  

Nonliability

     75   

9.11.

  

Confidentiality

     75   

9.12.

  

Lenders Not Utilizing Plan Assets

     76   

9.13.

  

Nonreliance

     76   

9.14.

  

Disclosure

     76   

9.15.

  

USA Patriot Act

     76   

9.16.

  

Non-Public Information

     77    ARTICLE X   

THE AGENT

     77   

10.1.

  

Appointment; Nature of Relationship

     77   

10.2.

  

Powers

     77   

10.3.

  

General Immunity

     78   

10.4.

  

No Responsibility for Loans, Recitals, etc.

     78   

10.5.

  

Action on Instructions of Lenders

     78   

10.6.

  

Employment of Agents and Counsel

     78   

10.7.

  

Reliance on Documents; Counsel

     79   

10.8.

  

Agent’s Reimbursement and Indemnification

     79   

10.9.

  

Notice of Default

     79   

 

iii



--------------------------------------------------------------------------------

10.10.

  

Rights as a Lender

     80   

10.11.

  

Independent Credit Decision

     80   

10.12.

  

Successor Agent

     80   

10.13.

  

Agent and Arrangers Fees

     81   

10.14.

  

Delegation to Affiliates

     81   

10.15.

  

Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation Agents

     81    ARTICLE XI   

SETOFF; RATABLE PAYMENTS

     81   

11.1.

  

Setoff

     81   

11.2.

  

Ratable Payments

     82    ARTICLE XII   

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     82   

12.1.

  

Successors and Assigns

     82    ARTICLE XIII   

NOTICES

     86   

13.1.

  

Notices

     86   

13.2.

  

Change of Address

     86    ARTICLE XIV   

COUNTERPARTS

     87    ARTICLE XV   

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; BAIL-IN

     87   

15.1.

  

CHOICE OF LAW

     87   

15.2.

  

CONSENT TO JURISDICTION

     87   

15.3.

  

WAIVER OF JURY TRIAL

     87   

15.4.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     88   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Existing Letters of Credit Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1

     -        

Liens

Schedule 2

     -        

Restrictive Agreements

Schedule 3

     -        

Contingent Obligations

Schedule 4

     -        

Disclosed Matters

EXHIBITS

 

Exhibit A

     -        

Form of Borrowers’ Counsel’s Opinion

Exhibit B

     -        

Form of Compliance Certificate

Exhibit C

     -        

Form of Assignment and Assumption

Exhibit D

     -        

Form of Promissory Note



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of December 7, 2016 (as
amended from time to time, this “Agreement”), is entered into by and among
Ameren Corporation, a Missouri corporation (the “Company”), its subsidiary Union
Electric Company, d/b/a Ameren Missouri, a Missouri corporation (the “Borrowing
Subsidiary”), the Lenders party hereto and JPMorgan Chase Bank, N.A., as Agent.

The Borrowers have requested that the Agent and the Lenders amend and restate
the Existing Missouri Credit Agreement to continue and modify the credit
facility established thereby on the terms set forth in this Agreement. The
Obligations of the Borrowers under this Agreement will be several and not joint,
and, except as otherwise set forth in Section 3.8 or 9.6(c) of this Agreement,
the Obligations of the Borrowing Subsidiary will not be guaranteed by the
Company or any other subsidiary of the Company and the Obligations of the
Company will not be guaranteed by the Borrowing Subsidiary or any other
subsidiary of the Company. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement (including in the recitals
hereto):

“Accounting Changes” is defined in Section 9.8.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which a Borrower or
any of its Subsidiaries (a) acquires any assets of any firm, corporation,
partnership, limited partnership, limited liability company or other entity, or
any division thereof, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or a series of
transactions) any equity interests of a firm, corporation, partnership, limited
partnership, limited liability company or other entity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means, with respect to either Borrower, Revolving Loans (a) made by
the Lenders to such Borrower on the same Borrowing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Revolving
Loans made to such Borrower of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or



--------------------------------------------------------------------------------

cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise (with
such percentage being calculated as if such beneficial owner had exercised all
its rights to acquire such securities or interests).

“Agent” means JPMorgan, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms
hereof. The initial Aggregate Commitment is $1,000,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.

“Agreement” is defined in the preamble hereto.

“Agreement Accounting Principles” means GAAP as in effect from time to time,
except as otherwise provided in Section 9.8.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate for such day, (b) the sum of
(i) the NYFRB Rate for such day and (ii)  1⁄2 of 1.0% per annum and (c) the sum
of (i) the quotient of (A) the Eurodollar Base Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) divided by (B) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, and (ii) 1.0% per
annum; provided that, for the avoidance of doubt, the Eurodollar Base Rate for
any day shall be based on the rate appearing on the applicable Reuters screen
page (currently page LIBOR01) displaying interest rates for Dollar deposits in
the London interbank market (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time) at approximately 11:00 a.m. (London time) on such day for deposits in
Dollars with a maturity of one month; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Eurodollar
Base Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Base Rate, as the
case may be.

“Ameren Illinois” means Ameren Illinois Company, an Illinois corporation and a
subsidiary of the Company.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Fee Rate” means (a) with respect to the Facility Fee accruing for
the account of either Borrower at any time, the applicable percentage rate per
annum at such time with respect to such Borrower as set forth in the Pricing
Schedule and (b) with respect to the LC Participation Fee for the account of
either Borrower at any time, the applicable percentage rate per annum at such
time with respect to such Borrower as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to either Borrower, with respect to
Advances of any Type at any time, the percentage rate per annum applicable at
such time to Advances of such Type to such Borrower, as set forth in the Pricing
Schedule.

“Approved Cost Recovery Bonds” means securities that are issued by the Borrowing
Subsidiary or any of its subsidiaries (or any instrumentality statutorily
authorized to issue such securities for the benefit of the Borrowing Subsidiary
or any of its subsidiaries (whether or not a subsidiary of the Borrowing
Subsidiary)), which securities are (a) issued under and in accordance with
applicable state public utility law (and expressly approved by the applicable
state public utility commission) with respect to the recovery of designated
costs or expenditures (including through applicable state public utility
commission order for financing) with respect to regulated assets or regulatory
assets authorized by the applicable state public utility commission, (b) limited
in recourse to assets that are rights to collect designated charges authorized
by applicable law to be invoiced to customers of the Borrowing Subsidiary or
such subsidiary thereof (together with ancillary related assets customarily
included therewith, collectively, “Designated Charges”) and that are in any
event non-recourse to the Borrowers (other than for failure to collect and pay
over such Designated Charges and other customary indemnities for comparable
financings) and (c) payable solely from Designated Charges.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan, Barclays, BTMU, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Mizuho and their respective successors, in their
respective capacities as Joint Lead Arrangers and Joint Bookrunners.

“ASC” means Accounting Standards Codification.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 12.1, in the form of Exhibit C or any other form approved by
the Agent and the Company.

“Attributable Indebtedness” means, as to any Sale and Leaseback Transaction at
any time, the present value (discounted at a rate equivalent to the interest
rate implicit in the lease, compounded on a semiannual basis) of the total
obligations of the lessee for rental payments, after excluding all amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
utilities and other similar expenses payable by the lessee pursuant to the terms
of the lease, during the remaining term of the lease included in any such Sale
and Leaseback Transaction or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty).

“Audrain Project” means the Chapter 100 financing transaction and agreements
related thereto assigned by affiliates of NRG Energy, Inc. (“NRG”) to and
assumed by the Borrowing

 

3



--------------------------------------------------------------------------------

Subsidiary as a part of its purchase of a combustion turbine generating facility
located in Audrain County, Missouri (the “County”) pursuant to which (a) the
Borrowing Subsidiary assumed a lease from the County of certain land and
improvements, including the combustion turbine generating facility, and (b) the
Borrowing Subsidiary acquired NRG’s ownership of indebtedness issued by the
County to finance the acquisition of such property.

“Augmenting Lender” is defined in Section 2.23(a).

“Authorized Officer” of either Borrower means any of the chief executive
officer, president, chief operating officer, chief financial officer, treasurer,
assistant treasurer or vice president of such Borrower, acting singly.

“Availability Termination Date” means, as to either Borrower, the earliest of
(a) the Maturity Date, (b) the reduction of the Borrower Sublimit of such
Borrower to zero pursuant to Section 2.6(c) or termination of the obligation to
make Loans to, or issue Letters of Credit for the account of, such Borrower
pursuant to Section 8.1 and (c) the date of termination in whole of the
Aggregate Commitment and the Commitments pursuant to Section 2.6(c) or
Section 8.1.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person is the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it (including the Federal Deposit Insurance
Corporation), or, in the good faith determination of the Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest in, or the exercise of control over, such
Person or the direct or indirect parent of such Person by a governmental
authority or instrumentality thereof so long as such ownership interest or such
exercise of control does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“BofA” means Bank of America, N.A.

 

4



--------------------------------------------------------------------------------

“Borrower Credit Exposure” means, with respect to either Borrower at any time,
the aggregate amount of (i) all Revolving Loans made to such Borrower and
outstanding at such time and (ii) the portion of the LC Exposure at such time
that is attributable to Letters of Credit issued for the account of such
Borrower.

“Borrower Sublimit” means (a) as to the Company, $700,000,000 and (b) as to the
Borrowing Subsidiary, $800,000,000, in each case as such sublimit may be reduced
from time to time pursuant to Section 2.6(c).

“Borrowers” means the Company and the Borrowing Subsidiary, and “Borrower” means
either of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Borrowing Subsidiary” is defined in the preamble hereto.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (b) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means, subject to Section 9.8, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with the Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means, subject to Section 9.8, the
amount of the obligations of such Person under Capitalized Leases which would be
shown as a liability on a balance sheet of such Person prepared in accordance
with the Agreement Accounting Principles.

“Change in Control” means, in respect of each Borrower, (a) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
30% or more of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company, (b) the Company shall cease to own,
directly or indirectly and free and clear of all Liens or other encumbrances
(except for such Liens or other encumbrances permitted by Section 6.11),
outstanding shares representing 100% of the ordinary voting power represented by
the issued and outstanding common stock of the Borrowing Subsidiary on a fully
diluted basis, or (c) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time cease to be occupied by
Persons who were either (i) members of the board of directors of the Company on
the Restatement Effective Date, (ii) nominated, appointed or approved prior to
their

 

5



--------------------------------------------------------------------------------

election by a majority of the directors described in clause (i) above or a
committee or subcommittee thereof to which such power was delegated or
(iii) nominated, appointed or approved prior to their election by a majority of
the directors described in clauses (i) and/or (ii) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any governmental authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
governmental authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Closing Date” means December 11, 2014.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.6(c), (b) increased
from time to time pursuant to Section 2.23 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.1. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, or in a Commitment Increase Amendment,
as applicable.

“Commitment Increase” is defined in Section 2.23(a).

“Commitment Increase Amendment” is defined in Section 2.23(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

“Commonly Controlled Entity” means, with respect to either Borrower, any trade
or business, whether or not incorporated, which is under common control with
such Borrower or any subsidiary of such Borrower within the meaning of
Section 4001 of ERISA or that, together with such Borrower or any subsidiary of
such Borrower, is treated as a single employer under Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Company” is defined in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Consenting Lender” is defined in Section 2.21.

“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity, preferred stock, Hybrid Securities and Mandatorily
Convertible Securities of such Person and its Subsidiaries (or, solely in the
case of the Company, its consolidated subsidiaries) calculated on a consolidated
basis in accordance with Agreement Accounting Principles.

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined in accordance
with Agreement Accounting Principles, and, as to the Borrowing Subsidiary, the
total amount of all assets of the Borrowing Subsidiary and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles, in
each case minus, to the extent included in the total amount of such Borrower’s
and its consolidated subsidiaries’ or Subsidiaries’, as applicable, total
assets, the net book value of all (i) goodwill, including the excess cost over
book value of any asset, (ii) organization or experimental expenses, (iii)
unamortized debt discount and expense, (iv) patents, trademarks, tradenames and
copyrights, (v) treasury stock, (vi) franchises, licenses and permits and (vii)
other assets which are deemed intangible assets under Agreement Accounting
Principles.

“Consolidated Total Capitalization” means, as to either Borrower at any time,
the sum of Funded Debt of such Borrower and the Consolidated Net Worth of such
Borrower, each calculated at such time; provided that for purposes of
calculating Consolidated Total Capitalization, the amount of Hybrid Securities
and Mandatorily Convertible Securities included in Consolidated Net Worth shall
represent no more than 15%, in aggregate, of Consolidated Total Capitalization.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any keep well agreement or similar agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership; provided that
the term “Contingent Obligation” shall not include the endorsement of negotiable
instruments for deposit or collection.

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of both Borrower Sublimits at such time; provided that, if the
Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Restatement
Effective Date, the Contribution Percentage of each Borrower is (a) in the case
of the Borrowing Subsidiary, 53.33%, and (b) in the case of the Company,
46.67%. The Contribution Percentage with respect to any amount owing by a
Borrower shall be determined as of the time such amount shall have become due.

“Conversion/Continuation Notice” is defined in Section 2.10.

 

7



--------------------------------------------------------------------------------

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder (as opposed to the conversion or continuation of an Advance
that does not increase the aggregate outstanding principal amount of such
Advance).

“Credit Extension Date” means, with respect to either Borrower, the Borrowing
Date for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

“Credit Party” means the Agent, any Issuing Bank or any Lender.

“Declining Lender” is defined in Section 2.21.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified either Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding such obligations under this Agreement
cannot be satisfied) or generally under any other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after written
request by the Agent or an Issuing Bank, in each case acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Agent or such Issuing Bank, as applicable, of
such certification in form and substance reasonably satisfactory to it and the
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

“Designated Charges” is defined in the definition of “Approved Cost Recovery
Bonds”.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed on Schedule 4 hereto or in the Exchange Act
Documents.

“Dispose” means, in respect of any asset, to sell, lease, transfer or otherwise
dispose of such asset, and the term “Disposition” shall have a correlative
meaning.

“Documentation Agent” means each of BofA and Mizuho.

“Dollar” and “$” mean the lawful currency of the United States of America.

 

8



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” is defined in Section 12.1.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means, as to either Borrower, (a) any Reportable Event with
respect to such Borrower or any Commonly Controlled Entity of such Borrower,
(b) the failure of any Plan to comply with the minimum funding standards of
Section 412 of the Code or Section 302 of ERISA, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan of such Borrower
or any Commonly Controlled Entity of such Borrower, (d) the incurrence by such
Borrower or any Commonly Controlled Entity of such Borrower of any liability
under Title IV of ERISA with respect to the termination of any Plan of such
Borrower or any Commonly Controlled Entity of such Borrower, (e) the receipt by
such Borrower or any Commonly Controlled Entity of such Borrower from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan of such Borrower or any
Commonly Controlled Entity of such Borrower, (f) the incurrence by such Borrower
or any Commonly Controlled Entity of such Borrower of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan of
such Borrower or any Commonly Controlled Entity of such Borrower, or (g) the
receipt by such Borrower or any Commonly Controlled Entity of such Borrower of
any notice, or the receipt by any Multiemployer Plan from such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, concerning the
imposition of “withdrawal liability” (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multiemployer Plan of such Borrower
or any Commonly Controlled Entity of such Borrower is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Eurodollar Advance” means an Advance which, subject to Section 2.12, bears
interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in Dollars
in the London interbank market (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time) at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest
Period. If no such rate shall be available for a particular Interest Period but
rates shall be available for maturities both longer and shorter than such
Interest Period, then the Eurodollar Base Rate for such Interest Period shall be
the Interpolated Rate. Notwithstanding the foregoing, if the Eurodollar Base
Rate, determined as provided above, would be less than zero, such rate shall be
deemed to be zero.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan which, subject to Section 2.12, bears interest at
the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance to either Borrower
for the relevant Interest Period, the sum of (a) the quotient of (i) the
Eurodollar Base Rate applicable to such Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the then Applicable Margin applicable to such
Borrower, changing as and when the Applicable Margin changes.

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Borrowing Subsidiary to the SEC on Form 10-K for the fiscal year ended December
31, 2015, (b) the Quarterly Reports of the Company and the Borrowing Subsidiary
to the SEC on Form 10-Q for the fiscal quarters ended March 31, 2016, June 30,
2016 and September 30, 2016 and (c) all Current Reports of the Company and the
Borrowing Subsidiary to the SEC on Form 8-K filed from January 1, 2016, to and
including December 6, 2016.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, a Recipient: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, such Lender’s applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on

 

10



--------------------------------------------------------------------------------

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by either Borrower under Section 2.20) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.5,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan,
Letter of Credit or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.5(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of either Borrower by any of the Issuing Banks under or pursuant to
the Existing Missouri Credit Agreement that is (a) outstanding on the
Restatement Effective Date and (b) listed on the Existing Letter of Credit
Schedule.

“Existing Letter of Credit Schedule” means the Schedule identifying each
Existing Letter of Credit.

“Existing Maturity Date” is defined in Section 2.21.

“Existing Missouri Credit Agreement” means this agreement as in effect
immediately prior to the Restatement Effective Date.

“Existing UE Indenture” means the Indenture of Mortgage and Deed of Trust dated
as of June 15, 1937, as heretofore or from time to time hereafter supplemented
and amended, between the Borrowing Subsidiary and The Bank of New York Mellon,
as Trustee.

“Facility Fee” is defined in Section 2.6(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“First Mortgage Bonds” means bonds or other indebtedness issued (including for
pledge to secure other Indebtedness) pursuant to the Existing UE Indenture.

 

11



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business.

“Floating Rate” means, for any day, with respect to a Borrower, a rate per annum
equal to the sum of (i) the Alternate Base Rate for such day, changing when and
as the Alternate Base Rate changes, plus (ii) the then Applicable Margin
applicable to such Borrower, changing as and when the Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
revolving loans and similar extensions of credit in the ordinary course of its
business.

“Funded Debt” of a Person means, at any time, without duplication, as calculated
on a consolidated basis for such Person and its consolidated
subsidiaries: (a) obligations for borrowed money; (b) obligations representing
the deferred purchase price of Property or services (other than trade payables
and other accrued liabilities incurred in the ordinary course of business that
are not overdue by more than 180 days unless being contested in good faith) if
such purchase price is (i) due more than nine months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument; (c) Funded Debt of any other Person, whether or not assumed,
secured by Liens on or payable out of the proceeds of or revenues derived from
Property now or hereafter owned or acquired by such Person or its consolidated
subsidiaries; provided, however, that so long as such Person or any consolidated
subsidiary has no direct or contingent obligation in respect of such
Indebtedness (apart from Property of such Person or any such consolidated
subsidiary being subject to such Lien), the amount of such Funded Debt shall for
all purposes of this Agreement be deemed to be the lesser of (i) any contractual
limit on the maximum amount recoverable from such Lien by the holder thereof and
(ii) the fair market value of the property that is subject to such Lien;
(d) obligations which are evidenced by notes, bonds, debentures, acceptances, or
other instruments; (e) non-contingent obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property; (f) Capitalized Lease Obligations
(other than Capitalized Lease Obligations in respect of the Audrain Project or
the Peno Creek Project); (g) Contingent Obligations for Funded Debt of any other
Person; (h) non-contingent reimbursement obligations under letters of credit,
bankers’ acceptances, surety bonds and similar instruments issued upon the
application of such Person or any consolidated subsidiary thereof or upon which
such Person or a consolidated subsidiary thereof is an account party or for
which such Person or any consolidated subsidiary thereof is in any way liable;
(i) Off-Balance Sheet Liabilities; and (j) Attributable Indebtedness under Sale
and Leaseback Transactions; provided, however, that in no event shall any
calculation of Funded Debt of the Borrower include deferred taxes; and provided,
further, that there shall be excluded from “Funded Debt” (1) any and all
Indebtedness in respect of which no Borrower nor any of its consolidated
subsidiaries (other than an SPC or a Project Finance Subsidiary) has any direct
liability or Contingent Obligation (or any Lien on their assets securing such
Indebtedness, provided that such Lien shall only be deemed recourse to the
extent provided in clause (c) above), (2) any Indebtedness incurred pursuant to
a Permitted Securitization, (3) any Indebtedness in respect of any Approved Cost
Recovery Bonds, (4) Indebtedness under any

 

12



--------------------------------------------------------------------------------

Hybrid Securities and Mandatorily Convertible Securities, (5) obligations under
any Rate Management Transaction or other swap, forward, future or derivative
transaction, option or similar transaction, and (6) any obligations that under
GAAP at any time would be Capitalized Lease Obligations, Funded Debt or
Indebtedness but are not treated as such as a result of the application of the
last sentence of Section 9.8.

“GAAP” means generally accepted accounting principles as in effect in the
United States.

“Hybrid Securities” means, on any date, any securities, other than common stock,
issued by the Company or a Hybrid Vehicle that meet the following criteria: (a)
such securities are classified as possessing a minimum of “intermediate equity
content” by S&P, Basket B equity credit by Moody’s, and 50% equity credit by
Fitch (or the equivalent classifications then in effect by such agencies), (b)
such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to a date at least 91 days after
the Maturity Date and (c) the claims of holders of any such securities that are
Indebtedness are subordinated to the claims of the Lenders in respect of the
Obligations of the Company on terms reasonably satisfactory to the Agent. As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock of the Company or the applicable Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

“Illinois Credit Agreement” means the Amended and Restated Credit Agreement to
be entered into on or about the date hereof among the Company, Ameren Illinois,
the lenders party thereto and JPMorgan, as administrative agent.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

“Indebtedness” of a Person means, at any time, without duplication:
(a) obligations for borrowed money; (b) obligations representing the deferred
purchase price of Property or services (other than trade payables and other
accrued liabilities incurred in the ordinary course of business that are not
overdue by more than 180 days unless being contested in good faith) if such
purchase price is (i) due more than nine months from the date of incurrence of
the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument; (c) Indebtedness of any other Person, whether or not
assumed, secured by Liens on or payable out of the proceeds of or revenues
derived from Property now or hereafter owned or acquired by such Person;
provided, however, that so long as such Person has no direct or contingent
obligation in respect of such Indebtedness (apart from Property of such Person
being subject to such Lien), the amount of such Indebtedness shall for all
purposes of this Agreement be deemed to be the lesser of (i) any contractual
limit on the maximum amount recoverable from such Lien by the holder thereof and
(ii) the fair market value of the property that is subject to such Lien;
(d) obligations which are evidenced by notes, bonds, debentures, acceptances, or
other instruments; (e) obligations to purchase securities or other Property
arising out of or in connection with the sale of the same or

 

13



--------------------------------------------------------------------------------

substantially similar securities or Property; (f) Capitalized Lease Obligations
(other than Capitalized Lease Obligations in respect of the Audrain Project or
the Peno Creek Project); (g) Contingent Obligations with respect to Indebtedness
of any other Person; (h) reimbursement obligations under letters of credit,
bankers’ acceptances, surety bonds and similar instruments issued upon the
application of such Person or upon which such Person is an account party or for
which such Person is in any way liable; (i) Off-Balance Sheet Liabilities;
(j) Attributable Indebtedness under Sale and Leaseback Transactions; (k) Net
Mark-to-Market Exposure under Rate Management Transactions; and (l) any other
obligation for borrowed money which in accordance with Agreement Accounting
Principles would be shown as a liability on the consolidated balance sheet of
such Person (other than current accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of either
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
week or one, two, three or six months (or such other period as may be agreed by
each Lender), commencing on the date of such Advance and ending on but excluding
the day which corresponds numerically to such date one week or one, two, three
or six months (or such other period as each Lender shall have agreed)
thereafter; provided, however, that (a) if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month (or in
the last calendar unit of such other period as each Lender shall have agreed),
such Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month (or of such calendar unit of such other approved
period), (b) if an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided, however, that if said next succeeding Business Day falls in a new
calendar month such Interest Period shall end on the immediately preceding
Business Day and (c) no Interest Period in respect of an Advance to either
Borrower may end after the then effective Availability Termination Date for such
Borrower. For purposes hereof, the date of an Advance initially shall be the
date on which such Advance is made and, thereafter, shall be the effective date
of the most recent conversion or continuation of such Loans.

“Intercompany Transfer” is defined in Section 6.10(n).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the Eurodollar Base Rate for the
longest period for which the Eurodollar Base Rate is available that is shorter
than such Interest Period and (b) the Eurodollar Base Rate for the shortest
period for which that Eurodollar Base Rate is available that is longer than such
Interest Period, in each case, at such time.

“Investment” of a Person means any loan, advance, extension of credit (other
than (i) accounts receivable arising in the ordinary course of business on terms
customary in the trade and (ii) commissions, loans and advances to officers,
directors and employees in the ordinary course of business) to any other Person,
any undertaking of any Contingent Obligation in respect

 

14



--------------------------------------------------------------------------------

of any obligation of any other Person, any contribution of capital to any other
Person, or any acquisition or ownership of any stocks, bonds, mutual fund
shares, partnership interests, notes, debentures or other securities of or
issued by any other Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, at any time, JPMorgan, Barclays, BTMU, BofA, Mizuho and
each other Person that, with the consent of the Borrowers, shall have become an
Issuing Bank hereunder as provided in Section 2.4(j), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank reasonably acceptable to such Borrower, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Agreement” is defined in Section 2.4(j).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.4. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.4(j).

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Restatement Effective Date attached hereto and identified
as such.

“LC Commitment Termination Date” means, as to each Issuing Bank, the Maturity
Date; provided that if the Maturity Date shall have been extended pursuant to
Section 2.21 but such Issuing Bank, in its capacity as a Lender, shall have been
a Declining Lender, then the LC Commitment Termination Date shall, as to such
Issuing Bank, mean the Maturity Date in effect immediately prior to such
extension.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The LC
Exposure of any Lender (including any Lender which is an Issuing Bank) at any
time shall be its Pro Rata Share of the total LC Exposure at such time.

“LC Participation Fee” is defined in Section 2.6(b).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.20 or 2.23, in each case
until such time as such Person ceases to be a Lender hereunder.

 

15



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule, or otherwise selected by such
Lender or the Agent pursuant to Section 2.18.

“Letter of Credit” means, in respect of either Borrower, any standby letter of
credit issued pursuant to this Agreement and any Existing Letter of Credit, in
each case, issued for the account of such Borrower (or any of its subsidiaries
to the extent permitted hereunder).

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, or, in the case of stock,
under any stockholders agreement, voting trust agreement or any similar
arrangement).

“Loan Documents” means this Agreement, the Notes, if any, issued pursuant to
Section 2.14, the fee letters dated as of October 28, 2016, and any other
operative agreement therein designated as being Loan Documents, executed and
delivered by either of the Borrowers in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Mandatorily Convertible Securities” means, on any date, any mandatorily
convertible equity-linked securities issued by the Company or any Subsidiary
that meet the following criteria: (a) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case prior to
the date that is 91 days after the Maturity Date and (b) the claims of holders
of any such securities are subordinated to the claims of the Lenders in respect
of the Obligations of the Borrowers on terms reasonably satisfactory to the
Agent. As used in this definition, “mandatory redemption” shall not include
conversion of a security into common stock of the Company or the applicable
Subsidiary.

“Material Adverse Effect” means, with respect to either Borrower, a material
adverse effect on (a) the business, Property, condition (financial or
otherwise), operations or results of operations of such Borrower and its
subsidiaries taken as a whole, (b) the ability of such Borrower to perform its
material obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents against such Borrower or the rights
or remedies of the Agent or the Lenders thereunder; provided that in any event
none of (i) any litigation, arbitration, governmental investigation, proceeding,
case, contest, hearing or inquiry that is a

 

16



--------------------------------------------------------------------------------

Disclosed Matter with respect to such Borrower or (ii) the inability of such
Borrower to issue commercial paper will, individually or collectively,
constitute a Material Adverse Effect or, insofar as they result from or relate
to any other event or condition, be taken into consideration in determining
whether such other event or condition constitutes a Material Adverse Effect.

“Material Indebtedness” means any Indebtedness (other than (x) any Indebtedness
incurred as part of any Permitted Securitization or any Approved Cost Recovery
Bond, (y) any Indebtedness in respect of which no Borrower or other Subsidiary
(other than an SPC or a Project Finance Subsidiary) is a direct obligor or has
any Contingent Obligations or (z) any obligations in respect of any Rate
Management Transaction or other swap, forward, future or derivative transaction,
option or similar transaction) in an outstanding principal amount of
$100,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maturity Date” means the fifth anniversary of the Restatement Effective Date,
as such date may be extended pursuant to Section 2.21.

“Mizuho” means Mizuho Bank, Ltd.

“MNPI” means material information concerning the Borrowers or their Affiliates
or their securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws and that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act of 1933 and the Securities
Exchange Act of 1934.

“Money Pool Agreements” means, collectively, (a) that certain Fourth Amended
Ameren Corporation System Utility Money Pool Agreement, dated as of July 31,
2015, by and among the Company, Ameren Services Company, Ameren Illinois and the
Borrowing Subsidiary, as amended, supplemented, restated or substituted from
time to time (including the addition of any of their Affiliates as parties
thereto), (b) that certain Ameren Corporation System Amended and Restated
Non-Regulated Subsidiary Money Pool Agreement, dated as of August 31, 2015, by
and among the Company, Ameren Services Company and certain subsidiaries of the
Company excluding the Borrowing Subsidiary and Ameren Illinois, as amended,
supplemented, restated or substituted from time to time (including the addition
of any of their Affiliates, other than the Borrowing Subsidiary and Ameren
Illinois and their subsidiaries, as parties thereto) and (c) any similar
agreements that may be entered into by the Company and/or any of its
subsidiaries from time to time.

“Moody’s” is defined in the Pricing Schedule.

“Moody’s Rating” is defined in the Pricing Schedule.

 

17



--------------------------------------------------------------------------------

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Material Subsidiary” means, with respect to either Borrower, (a) any
Inactive Subsidiary and (b) any other Subsidiary of such Borrower which does not
constitute a “significant subsidiary” under Regulation S-X promulgated by the
SEC as in effect from time to time; provided that, with respect to either
Borrower, if the combined consolidated assets or combined consolidated revenues
of all such Subsidiaries of such Borrower that are then deemed to be
Non-Material Subsidiaries pursuant to clause (b) above, when considered
together, represent (i) 15% or more, in aggregate, of the consolidated total
assets of such Borrower and its subsidiaries or (ii) 15% or more, in aggregate,
of the consolidated revenues of such Borrower and its subsidiaries, in each case
as of the end of or for the most recent fiscal year covered by annual financial
statements of such Borrower referred to in Section 5.4 or delivered pursuant to
Section 6.1 (including by the filing of such financial statements with the SEC
in accordance with the provisions of such Section), then such Borrower agrees,
within 10 Business Days, by written notice to the Agent executed by an
Authorized Officer of such Borrower or an Authorized Officer of the Company
acting on behalf of such Borrower, to designate one or more of such excluded
Subsidiaries with consolidated assets or consolidated revenues, as the case may
be, at least equal to such excess, and the Subsidiary or Subsidiaries so
designated shall for all purposes of this Agreement be deemed no longer to be
Non-Material Subsidiaries with respect to such Borrower; provided further that
if since the end of such most recent fiscal year a Borrower shall have acquired
or created any Subsidiary, or transferred material assets to a Subsidiary that
prior to such transfer was a Non-Material Subsidiary, the status of such
Subsidiary under this definition shall be determined on a pro forma basis in
accordance with the provisions preceding this further proviso as if such
Subsidiary had been acquired or created, or such assets had been transferred to
such Subsidiary, on the last day of such most recent fiscal year.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate”

 

18



--------------------------------------------------------------------------------

shall mean the rate for a federal funds transaction quoted at 11:00 a.m. (New
York time) on such day received by the Agent from a Federal funds broker of
recognized standing selected by it; provided further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means, with respect to either Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Agent, any
Issuing Bank, any Lender, the Arrangers, any affiliate of the foregoing or any
indemnitee under the provisions of Section 9.6 or any other provisions of the
Loan Documents, in each case of any kind or nature, present or future, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, foreign exchange
risk, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired. The
term includes all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to either Borrower under this Agreement or any other Loan
Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(a) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease (including
pursuant to Section 9.8), (c) any liability under any so-called “synthetic
lease” or “tax ownership operating lease” transaction entered into by such
Person, or (d) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person, but excluding from this clause (d) Operating Leases.

“Operating Lease” of a Person means any lease of Property or other agreement
which is or which may be characterized as a lease (other than a lease or other
such agreement that, subject to Section 9.8, constitutes or may be characterized
as a Capitalized Lease or finance lease in accordance with the Agreement
Accounting Principles) to which such Person is a party as the putative lessee
thereunder which has an original term (including any required renewals and any
renewals effective at the option of the lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or (except in the case of a Recipient that is a Defaulting
Lender) sold or assigned pursuant to Section 2.20 an interest in any Loan,
Letter of Credit, Commitment or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

 

19



--------------------------------------------------------------------------------

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.20).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) outstanding Revolving Loans and (ii) LC Exposure.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant Register” is defined in Section 12.1.

“Participants” is defined in Section 12.1.

“Payment Date” means the last day of each March, June, September and December
and, in respect of either Borrower, the Availability Termination Date for such
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between the Borrowing Subsidiary and the City of
Bowling Green, Missouri (the “City”) pursuant to which (a) the Borrowing
Subsidiary conveyed to and leased from the City certain land and improvements
including four combustion turbine generating units and (b) the City issued
indebtedness (which was purchased by the Borrowing Subsidiary) to finance the
acquisition of such Property.

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by the Borrowing Subsidiary or
any other subsidiary of the Company of Receivables to a trust, corporation or
other entity, where the purchase of such Receivables is funded or paid for in
whole or in part by the incurrence or issuance by the purchaser, grantee or any
successor entity of Indebtedness or securities that are to receive payments
from, or that represent interests in, the cash flow derived primarily from such
Receivables (provided, however, that “Indebtedness” as used in this definition
shall not include Indebtedness incurred by an SPC or another subsidiary of the
Company owed to the Borrowing Subsidiary or any other subsidiary of the Company
which represents all or a portion of the purchase price or other consideration
paid by the SPC or other subsidiary of the Company for such Receivables or
interest therein, except for such Indebtedness that at the time it is incurred
is expected to be refinanced within 30 days with the proceeds of investments by
non-Affiliates in the Indebtedness or securities of an SPC, or which is of a
nature and amount that is customarily owed by SPCs to sellers of Receivables in
the context of true-sale securitization transactions), where (a) any recourse,
repurchase, hold harmless, indemnity or similar obligations of the Borrowing
Subsidiary or any other subsidiary of the Company (other than any SPC that is a
party to such transaction) in respect of Receivables sold, granted or
contributed, or payments made in

 

20



--------------------------------------------------------------------------------

respect thereof, are customary for transactions of this type, and do not prevent
the characterization of the transaction as a true sale under applicable laws
(including debtor relief laws), (b) any recourse, repurchase, hold harmless,
indemnity or similar obligations of any SPC in respect of Receivables sold,
granted or contributed, or payments made in respect thereof, are customary for
transactions of this type and (c) such securitization transaction is, if
required by applicable law, authorized pursuant to state legislation
specifically authorizing such securitizations and, if such legislation so
requires, by an order of the Missouri Public Service Commission.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means, with respect to either Borrower or a Commonly Controlled Entity of
such Borrower at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or Section 412 of the
Code and in respect of which such Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum quoted in the print edition of
The Wall Street Journal, Money Rates Section, as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 70% of the 10
largest U.S. banks), or another U.S. national publication selected by the Agent,
as in effect from time to time.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time and the
denominator of which is the Aggregate Commitment at such time (in each case, as
such Commitments and Aggregate Commitment are adjusted from time to time in
accordance with the provisions of this Agreement); provided that for purposes of
Section 2.22 when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Aggregate Commitment
has been terminated, each Lender’s Pro Rata Share shall be a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time (and if there shall be no Outstanding Credit Exposures at such time, the
Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse (as to the Borrowers and their other subsidiaries which
are not Project Finance Subsidiaries) financing for any operating asset that is
the sole and direct obligor of Indebtedness incurred in connection with such
financing. A Subsidiary shall be deemed to be a Project Finance Subsidiary only
from and after the date on which such Subsidiary is expressly designated as a
Project Finance Subsidiary to the Agent by written notice executed by an
Authorized Officer; provided that in no event shall the Borrowing Subsidiary be
designated or deemed a Project Finance Subsidiary.

 

21



--------------------------------------------------------------------------------

“Projections” is defined in Section 5.9.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Rate Management Transaction” means any transaction linked to one or more
interest rates, foreign currencies, or equity prices (including an agreement
with respect thereto) now existing or hereafter entered by a Borrower or a
Subsidiary (other than a Project Finance Subsidiary) which is a rate swap, basis
swap, forward rate transaction, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof.

“Rating” is defined in the Pricing Schedule.

“Receivables” shall mean any (a) accounts receivable, (b) payment intangibles,
(c) notes receivable, (d) rights to receive future payments and related rights
of the Borrowing Subsidiary or any other subsidiary of the Company in respect of
the recovery of deferred power supply costs and/or other costs through charges
applied and invoiced to customers of the Borrowing Subsidiary or any other
subsidiary of the Company, as authorized by an order of a public utilities
commission pursuant to state legislation specifically authorizing the
securitization thereof, or (e) any interests in any of the foregoing.

“Recipient” means (a) the Agent (and any Lending Installation with respect
thereto), (b) any Lender (and any Lending Installation with respect thereto) and
(c) any Issuing Bank, as applicable.

“Register” is defined in Section 12.1.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

22



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the 30 day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment (excluding the Commitments of any Defaulting Lenders);
provided that for purposes of declaring the Loans to be due and payable pursuant
to Article VIII and for all purposes after the Loans have become due and payable
pursuant to Article VIII and the Aggregate Commitment has been terminated,
“Required Lenders” shall mean Lenders in the aggregate holding greater than 50%
of the Aggregate Outstanding Credit Exposure (excluding the Outstanding Credit
Exposures of any Defaulting Lenders).

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
emergency and other reserves) established by the Board of Governors to which the
Agent is subject for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). The Reserve Requirement shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Restatement Effective Date” means December 7, 2016.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

“S&P” is defined in the Pricing Schedule.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent thereafter to lease such Property as lessee. The
amount of any Sale and Leaseback Transaction shall be deemed to equal the
Attributable Indebtedness in respect thereof.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions.

 

23



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or the United Kingdom, (b) any Person located, operating, organized
or resident in a Sanctioned Country or that is the subject or target of any
Sanctions or (c) any Person 50% or more owned or controlled by any such Person
or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“SPC” means (a) a special purpose, bankruptcy-remote Person formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization, (b) any Hybrid Vehicle and (c) any special purpose entity formed
to effect any issuance of Approved Cost Recovery Bonds.

“Specified Officer” of either Borrower means any of the chief executive officer,
the president, the chief operating officer, the chief financial officer, the
treasurer or any assistant treasurer of such Borrower.

“subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only the
Borrowing Subsidiary and each other subsidiary of the Company (other than Ameren
Illinois and its subsidiaries). Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary (as defined above)
of the Company.

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

 

24



--------------------------------------------------------------------------------

“Syndication Agent” means each of Barclays and BTMU.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurodollar Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as including all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily
comply). Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any

 

25



--------------------------------------------------------------------------------

governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e)
references herein to “the date hereof” or “the date of this Agreement” shall be
deemed to refer to the Restatement Effective Date and (f) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans in Dollars to each Borrower from time to time from and including
the Restatement Effective Date and prior to the Availability Termination Date
for such Borrower in an amount not to exceed its Pro Rata Share of the Available
Aggregate Commitment; provided that after giving effect thereto and to any
repayments of outstanding Obligations made with proceeds of such Revolving
Loans, (i) the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment, (ii) the Revolving Credit Exposure of any Lender shall not
exceed its Commitment and (iii) the Borrower Credit Exposure of the Borrower
requesting any such Revolving Loan shall not exceed the Borrower Sublimit of
such Borrower. Subject to the terms of this Agreement, each Borrower may,
severally and not jointly with the other Borrower, borrow, repay and reborrow
Revolving Loans at any time prior to the Availability Termination Date for such
Borrower. The commitment of each Lender to lend to a Borrower hereunder shall
automatically expire on the Availability Termination Date for such Borrower (as
the same may from time to time be extended pursuant to the terms hereof).

2.2. Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrower, hereby unconditionally promises to pay to the Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan made by such Lender to such Borrower, (i) in the case of the Company, on
the Availability Termination Date for the Company and (ii) in the case of the
Borrowing Subsidiary, on the earlier of the Availability Termination Date for
the Borrowing Subsidiary and (without limiting its ability to reborrow hereunder
in accordance with the other terms of this Agreement) the date 364 days after
the date such Revolving Loan is made. Notwithstanding the termination of the
Commitments under this Agreement, until all the Obligations of each Borrower
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (or in the case of LC Exposure, cash collateralized as provided
herein) and all obligations to make any further financing arrangements between
each Borrower and the Lenders hereunder and under the other Loan Documents shall
have been terminated, all of the rights and remedies with respect to such
Borrower and its Obligations under this Agreement and the other Loan Documents
shall survive.

2.3. Loans. Each Advance hereunder shall consist of Revolving Loans made by the
Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment.

 

26



--------------------------------------------------------------------------------

2.4. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees to issue to the Borrowing Subsidiary, upon its request,
Letters of Credit for the Borrowing Subsidiary’s own account or jointly for its
own account and the account of any of its subsidiaries (in which case the
Borrowing Subsidiary shall be solely responsible for all payments due hereunder
in respect of such Letters of Credit notwithstanding any listing of any
subsidiary of the Borrowing Subsidiary as an account party or applicant with
respect to such Letters of Credit) and (ii) each Issuing Bank agrees to issue to
the Company, upon its request, Letters of Credit for the Company’s own account
or jointly for its own account and the account of any of its subsidiaries, other
than the Borrowing Subsidiary and Ameren Illinois and their subsidiaries (in
which case the Company shall be solely responsible for all payments due
hereunder in respect of such Letters of Credit notwithstanding any listing of
any subsidiary of the Company as an account party or applicant with respect to
such Letters of Credit), in each case in a form reasonably acceptable to the
Agent and the applicable Issuing Bank, at any time and from time to time prior
to the earlier of the Availability Termination Date for such Borrower and the LC
Commitment Termination Date for such Issuing Bank. Each Existing Letter of
Credit shall be deemed, for all purposes of this Agreement (including paragraphs
(d) and (e) of this Section), to be, and shall constitute, a Letter of Credit
issued hereunder for the account of the applicable Borrower thereunder. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Borrowing Subsidiary, in the case of clause
(i) above, and the Company, in the case of clause (ii) above, unconditionally
and irrevocably agrees that, in connection with any Letter of Credit referred to
in the applicable clause, it will be fully responsible for the reimbursement of
LC Disbursements, the payment of interest thereon and the payment of LC
Participation Fees and other fees due under Section 2.6(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrowing Subsidiary and the Company each hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of any of its subsidiaries that shall be a joint account party with
it in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or transmit by facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, together, in the case of a request
for an issuance of a Letter of Credit, with draft language for such Letter of
Credit reasonably acceptable to the applicable Issuing Bank. If requested by

 

27



--------------------------------------------------------------------------------

the applicable Issuing Bank, such Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, such Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
Aggregate Outstanding Credit Exposure will not exceed the Aggregate Commitment,
(ii) the Revolving Credit Exposure of any Lender will not exceed its Commitment,
(iii) the Borrower Credit Exposure of the Borrower requesting such Letter of
Credit will not exceed the Borrower Sublimit of such Borrower, (iv) the portion
of the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not, unless such Issuing Bank shall so agree, exceed the LC
Commitment of such Issuing Bank and (v) the LC Exposure will not exceed
$250,000,000. Notwithstanding the foregoing, no Issuing Bank shall be required
to (A) issue, amend, renew or extend any Letter of Credit (w) other than in
Dollars, (x) if any order, judgment or decree of any governmental authority
shall enjoin or restrain, or by its terms purport to enjoin or restrain, such
Issuing Bank from issuing such Letter of Credit, (y) if any applicable law or
any order, request or directive (whether or not having the force of law) of any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or impose upon such
Issuing Bank any restriction, reserve or capital requirement with respect to
such Letter of Credit not in effect on the Restatement Effective Date for which
such Issuing Bank is not otherwise compensated (or assured to its satisfaction
that it will be compensated) hereunder or any unreimbursed loss, cost or expense
not applicable to such Issuing Bank on the Restatement Effective Date, which
such Issuing Bank deems in good faith to be material to it and for which such
Issuing Bank is not otherwise compensated (or assured to its satisfaction that
it will be compensated) hereunder, or (z) if, for Letters of Credit to be issued
jointly for the account of either Borrower and any of its subsidiaries in
accordance with Section 2.4(a), the applicable Issuing Bank has not received
documentation that it shall have reasonably requested in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, with respect to such
subsidiaries, (B) issue any Letter of Credit that is a commercial letter of
credit (as opposed to a standby letter of credit) if such Issuing Bank shall
have advised the applicable Borrower that it is unable or not approved to do so,
or (C) in the case of any Letter of Credit containing an automatic renewal
provision, permit the extension of such Letter of Credit if (x) such Issuing
Bank would have no obligation, at such time, to issue such Letter of Credit
under the terms hereof and (y) the Issuing Bank gives notice of the non-renewal
thereof to the applicable Borrower and the beneficiary prior to the last date on
which, under and pursuant to the terms of such Letter of Credit, such notice
will be effective to prevent such renewal. If the Required Lenders notify the
Issuing Banks that a Default exists with respect to a requesting Borrower and
instruct the Issuing Banks to suspend the issuance, amendment, renewal or
extension of Letters of Credit for the account of such Borrower, no Issuing Bank
shall issue, amend, renew or extend any Letter of Credit for the account of such
Borrower without the consent of the Required Lenders until such notice is
withdrawn by the Required Lenders (and each Lender that shall have delivered
such notice agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and

 

28



--------------------------------------------------------------------------------

(ii) the date that is five Business Days prior to the earlier of the Maturity
Date and the LC Commitment Termination Date for the applicable Issuing Bank;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the applicable Borrower and the applicable Issuing
Bank pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date that is five Business Days prior to the earlier of the
Maturity Date and the LC Commitment Termination Date for such Issuing Bank,
unless otherwise permitted pursuant to the immediately succeeding proviso),
subject to a right on the part of such Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary in advance of any such
renewal; provided further that, with the prior consent of the applicable Issuing
Bank, a Letter of Credit may be issued or extended with an expiration date
beyond the fifth Business Day prior to the earlier of the Maturity Date and the
LC Commitment Termination Date for such Issuing Bank, in which case the
applicable Borrower shall deposit, on or prior to the date that is 90 days prior
to the earlier of the Maturity Date and the LC Commitment Termination Date for
such Issuing Bank, in an account with such Issuing Bank, for the benefit of the
Lenders and such Issuing Bank, as cash collateral pursuant to documentation
reasonably satisfactory to the Agent and such Issuing Bank, an amount in cash
equal to 101% of the aggregate amount of all outstanding Letters of Credit
issued for its account by such Issuing Bank that have an expiration date later
than the fifth Business Day prior to the earlier of the Maturity Date and the LC
Commitment Termination Date for such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
such Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
such Issuing Bank and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower for the account of which such Letter of
Credit was issued, severally and not jointly with the other Borrower, shall
reimburse such LC Disbursement by paying to the Agent an amount equal to such LC
Disbursement not later than 12:00 noon (New York time) on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. (New York time) on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon (New York time), on (i) the Business Day on which
such Borrower receives such notice, if such notice is received prior to 10:00
a.m. (New York time) on the day of

 

29



--------------------------------------------------------------------------------

receipt, or (ii) the Business Day immediately following the day on which such
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.1 that such payment be financed
with a Floating Rate Advance to such Borrower in an equivalent amount and, to
the extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Floating Rate Advance. If such Borrower
fails to make such payment when due, the Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Pro Rata Share thereof. Promptly following receipt of
such notice, each Lender shall pay to the Agent its Pro Rata Share of the
payment then due from such Borrower, in the same manner as provided in
Section 2.9 with respect to Loans made by such Lender (and Section 2.9 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Agent of any payment from such
Borrower pursuant to this paragraph, the Agent shall distribute such payment to
such Issuing Bank or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of a Floating Rate Advance as contemplated above) shall
not constitute a Loan and shall not relieve such Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section in respect of Letters
of Credit issued for its account shall be several and not joint with the other
Borrower, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Agent, the Lenders or the Issuing
Banks, or any of their respective Affiliates, directors, officers or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s wrongful honor or rejection of
any drawing under such Letter of Credit to the extent

 

30



--------------------------------------------------------------------------------

arising out of the Issuing Bank’s gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction). In furtherance of the
foregoing and without limiting the generality thereof, but subject to any
non-waivable provisions of the laws and/or other rules to which a Letter of
Credit is subject, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement in
respect of any Letter of Credit, then, unless the Borrower for the account of
which such Letter of Credit was issued shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date on which such LC
Disbursement is made to but excluding the date on which such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Floating Rate
Advances; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of such Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

(i) Cash Collateralization. If (i) a Default under Section 7.2 with respect to a
Borrower shall occur and be continuing or (ii) any other Default with respect to
a Borrower shall occur and be continuing and the Required Lenders shall have
terminated the Commitments insofar as they are available to such Borrower or
accelerated the maturity of any Loans of such Borrower, in either case as a
result of such Default (and unless and until any such termination or
acceleration has been rescinded), then on the Business Day that such Borrower
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Agent, in the name of the Agent and for the benefit of the Lenders, an amount in
cash equal to 101% of the portion of the LC Exposure as of such date
attributable to Letters of Credit issued for the account of such Borrower;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Default with respect to such Borrower described in Section 7.6 or 7.7. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the Obligations of such Borrower under

 

31



--------------------------------------------------------------------------------

this Agreement. The Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made only
if and to the extent requested by such Borrower and then only at the option and
sole discretion of the Agent, and all at such Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements under
outstanding Letters of Credit issued for the account of such Borrower for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of future reimbursement obligations under Letters of Credit
issued for the account of such Borrower or, if the maturity of the Loans has
been accelerated (but subject to the consent of such Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of such Borrower under this Agreement. If either Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of any event specified in clause (i) or (ii) above with respect to
such Borrower, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after all Defaults with
respect to such Borrower have been cured or waived and, if Loans or other
Obligations (other than any unasserted contingent indemnity claims) of such
Borrower have been accelerated, all such Loans and other Obligations of such
Borrower have been repaid (or such acceleration has been rescinded). If at any
time the cash collateral of either Borrower shall exceed 101% of such portion of
the LC Exposure as of such date attributable to Letters of Credit issued for the
account of such Borrower, the Agent shall apply such excess funds to the payment
of such Borrower’s Obligations or (x) if no such Obligations are then due and
owing and no Default with respect to such Borrower shall exist, shall release
such excess funds to such Borrower or (y) if no such Obligations are outstanding
(other than contingent Obligations in respect of Letters of Credit which are
fully collateralized and unasserted contingent indemnification claims), such
excess amount shall be released to such Borrower notwithstanding the existence
of a Default in respect of such Borrower.

(j) Designation of Additional Issuing Banks; Termination of Appointment of
Issuing Banks. From time to time, the Borrowers may, by notice to the Agent and
the Lenders, designate as additional Issuing Banks one or more Lenders that
agree to serve in such capacity as provided below. The acceptance by a Lender of
any appointment as an Issuing Bank hereunder shall be evidenced by an agreement
(an “Issuing Bank Agreement”), which shall be in a form satisfactory to the
Borrowers and the Agent, shall set forth the LC Commitment of such Lender and
shall be executed by such Lender, the Borrowers and the Agent and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to include such Lender in its capacity as an
Issuing Bank. If the Maturity Date shall be extended beyond the LC Commitment
Termination Date of any Issuing Bank that is a Declining Lender, the appointment
of such Issuing Bank shall be terminated effective as of the Existing Maturity
Date, at which time the Borrowers shall pay any unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section
2.6(b). Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all rights as an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.

 

32



--------------------------------------------------------------------------------

(k) Issuing Bank Reports to the Agent. Unless otherwise agreed by the Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Agent (i) upon the
reasonable request of the Agent, periodic activity (for such period or recurrent
periods as shall be requested by the Agent) in respect of Letters of Credit
issued by such Issuing Bank, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) reasonably prior to the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the Borrower for the account of
which such Letter of Credit is to be issued, the date of such issuance,
amendment, renewal or extension, and the stated amount of the Letters of Credit
issued, amended, renewed or extended by it for the account of each Borrower and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement and the Letter of Credit to which it relates and
(iv) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

2.5. Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10.

2.6. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

(a) Facility Fee. Subject to Section 2.22, each Borrower agrees, severally and
not jointly with the other Borrower, to pay to the Agent for the account of each
Lender a facility fee (the “Facility Fee”) at a per annum rate equal to such
Borrower’s Applicable Fee Rate on its Contribution Percentage of such Lender’s
Commitment (whether used or unused) from and including the Restatement Effective
Date to and including the Availability Termination Date for such Borrower,
payable quarterly in arrears on each Payment Date, commencing on the first
Payment Date to occur after the Restatement Effective Date; provided, that if
any Lender continues to have Revolving Credit Exposure attributable to such
Borrower hereunder after the Availability Termination Date for such Borrower
(excluding any Revolving Credit Exposure in respect of LC Exposure which is cash
collateralized hereunder), then the Facility Fee shall continue to accrue on the
aggregate principal amount of such Revolving Credit Exposure until such Lender
ceases to have any such Revolving Credit Exposure, and shall be payable on
demand.

(b) Letter of Credit Fees. Each Borrower agrees, severally and not jointly with
the other Borrower, to pay (i) to the Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit issued
for the account of such Borrower (the “LC

 

33



--------------------------------------------------------------------------------

Participation Fee”), which shall accrue at a per annum rate equal to such
Borrower’s Applicable Fee Rate on the average daily amount of that portion of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued for the
account of such Borrower during the period from and including the Restatement
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any such
LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between such Borrower and
such Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank for the account of such Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of such Issuing Bank’s LC
Commitment and the date on which there ceases to be any such LC Exposure
attributable to Letters of Credit issued by such Issuing Bank for such Borrower,
as well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank for the account of such Borrower or processing of drawings thereunder. LC
Participation Fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date; provided that all such fees accrued
for the account of such Borrower shall be payable on the Availability
Termination Date for such Borrower and any such fees accruing after the
Availability Termination Date for such Borrower shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable promptly upon receipt of an invoice therefor in reasonable detail.

(c) Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. The Commitments will automatically terminate on the Maturity
Date. The Company (on behalf of itself and the Borrowing Subsidiary) may
permanently reduce (subject to its right pursuant to Section 2.23 to
subsequently increase) the Aggregate Commitment (with or without reducing either
Borrower’s Sublimit), and (without limiting the foregoing) the Borrowing
Subsidiary or the Company, as applicable, may permanently reduce its respective
Borrower Sublimit (with or without reducing the Aggregate Commitment), in each
case, in whole or in part and without penalty or premium, ratably among the
Lenders, in integral multiples of $5,000,000, upon at least three Business Days’
written notice to the Agent, which notice shall specify, as applicable, (i) the
aggregate amount of any such reduction and/or (ii) the individual amount by
which the applicable Borrower Sublimit shall be reduced; provided, however, that
(A) the amount of the Aggregate Commitment may not be reduced below the
Aggregate Outstanding Credit Exposure and (B) the Borrower Sublimit of either
Borrower may not be reduced below the Borrower Credit Exposure of such Borrower,
in each case, giving effect to any prepayment to be made on such date. Any
reduction of the Aggregate Commitment under this paragraph (other than the first
sentence hereof) shall reduce ratably the Commitments of all the Lenders.

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in a multiple of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in a multiple of $1,000,000 if in excess thereof); provided,
however, that (i) any Floating Rate Advance to a Borrower may be in the amount
of the Available Aggregate Commitment and (ii) any Floating

 

34



--------------------------------------------------------------------------------

Rate Advance to a Borrower may be in the amount equal to the lesser of the
Available Aggregate Commitment and the amount by which the Borrower Sublimit of
such Borrower exceeds the Borrower Credit Exposure of such Borrower.

2.8. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Floating Rate Advances), upon at least one Business Day’s prior
notice to the Agent. Each Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances of such
Borrower, or any portion of such outstanding Eurodollar Advances, in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Eurodollar Advances), upon at least three Business Days’ prior notice
to the Agent. Any optional payment of Advances under this Section shall be
applied ratably to the Advances of all the Lenders. Failure to make any optional
payment of Advances under this Section on the date specified by the applicable
Borrower to the Agent shall not constitute a Default.

2.9. Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans. The applicable Borrower shall select the Type of each
Revolving Advance and, in the case of each Eurodollar Advance, the Interest
Period applicable thereto; provided that there shall be no more than five
Interest Periods in effect with respect to all of the Revolving Loans of any
single Borrower at any time, unless such limit has been waived by the Agent in
its sole discretion. The applicable Borrower shall give the Agent irrevocable
notice (a “Borrowing Notice”) not later than 1:00 p.m. (New York time) on the
Borrowing Date of each Floating Rate Advance or on the third Business Day before
the Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrower requesting such Advance,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance,

 

  (iv) the Type of Advance selected, and

 

  (v) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

The Agent shall provide written notice to each Lender of each request for
borrowing under this Section 2.9 by 2:00 p.m. (New York time) on the Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to the
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 3:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to such Borrower at the Agent’s aforesaid address.

 

35



--------------------------------------------------------------------------------

2.10. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Eurodollar Advances After Default. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.10 or are repaid in accordance with Section 2.8. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Eurodollar Advance with an Interest Period of one month (unless
such conversion would otherwise be prohibited hereunder, in which case such
Eurodollar Advance shall be converted into a Floating Rate Advance) unless (x)
such Eurodollar Advance is or was repaid in accordance with Section 2.8 or (y)
the applicable Borrower shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance either continue as a Eurodollar Advance for the same or
another Interest Period or be converted to a Floating Rate Advance. Subject to
the terms of Section 2.7, a Borrower may elect from time to time to convert all
or any part of an Advance of any Type into any other Type or Types of Advances;
provided that any conversion of any Eurodollar Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. Notwithstanding
anything to the contrary contained in this Section 2.10, during the continuance
of a Default with respect to a Borrower, the Agent may (or shall at the
direction of the Required Lenders), by notice to such Borrower, declare that no
Advance of such Borrower may be made, converted or continued as a Eurodollar
Advance. The applicable Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
to a Eurodollar Advance, continuation of a Eurodollar Advance, or conversion of
a Eurodollar Advance to a Floating Rate Advance not later than 1:00 p.m. (New
York time) at least three Business Days prior to the date of the requested
conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance to be converted or
continued, and

 

  (iii) the amount of the Advance to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.11. Interest Rates, etc. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made, to (but excluding) the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.10, as applicable, at a rate per
annum equal to the Floating Rate applicable to such Borrower for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but excluding) the earlier of the last
day of such Interest Period or the date it is paid in accordance with Section
2.8, at the applicable Eurodollar Rate as determined by the Agent as applicable
to such Borrower’s Eurodollar Advance based upon the applicable Borrower’s
selections under Sections 2.9 and 2.10 and otherwise in accordance with the
terms hereof.

 

36



--------------------------------------------------------------------------------

2.12. Rates Applicable After Default. Notwithstanding the foregoing, if any
principal of any Loan is not paid when due, or if any interest on any Loan or
any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise (in each case,
after giving effect to any applicable grace period with respect to such
payment), such overdue amount shall bear interest, commencing on the day after
such amount shall have become due in the case of principal and on the second
Business Day after such amount shall have become due (in each case, after giving
effect to any applicable grace period with respect to such payment) in the case
of other amounts, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.11 or (ii) in the
case of any other amount, 2% per annum plus the rate applicable to Floating Rate
Advances as provided in Section 2.11.

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent
reasonably in advance of the date any such payment is required to be made, by
12:00 noon (New York time) on the date when due and shall be applied ratably by
the Agent among the Lenders to which such Obligations are owing. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized, at any time when a Default shall have occurred and be
continuing, to charge the respective accounts of each Borrower maintained with
JPMorgan for each payment of principal, interest and fees owed by such Borrower
as such payment becomes due hereunder.

2.14. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the date
and the amount of each Loan made to each Borrower hereunder, the Type thereof
and the Interest Period (in the case of a Eurodollar Advance) with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
effective date and amount of each Assignment and Assumption delivered to and
accepted by it pursuant to Section 12.1 and the parties thereto, (iv) the amount
of any sum received by the Agent hereunder from each Borrower and each Lender’s
share thereof and (v) all other appropriate debits and credits as provided in
this Agreement, including all fees, charges, expenses and interest.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of such Borrower to
repay the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit D (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.

 

37



--------------------------------------------------------------------------------

2.15. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Restatement Effective
Date, on any date on which such Floating Rate Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance shall be payable on the last day of each applicable Interest Period, on
any date on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period. Interest on
Eurodollar Advances and fees hereunder shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest on Floating Rate Advances, at
times when the Floating Rate Advances are based on the Prime Rate, shall be
calculated for actual days elapsed on the basis of a 365/366-day year, and in
each other case shall be payable for the actual number of days elapsed on the
basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon (New York time) at the place of payment. If any
payment of principal of or interest on an Advance, any fees or any other amounts
payable to the Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
or Borrower Sublimit

 

38



--------------------------------------------------------------------------------

reduction notice, Borrowing Notice, Conversion/Continuation Notice and repayment
notice received by it hereunder. The Agent will notify the applicable Borrower
and each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give each Borrower
and each Lender prompt notice of each change in the Alternate Base Rate.

2.18. Lending Installations. Each Lender may, subject to its obligations under
Section 3.7, book its Loans at any Lending Installation selected by such Lender
and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans and any
Notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Lending Installation. Each Lender may, by written notice to the Agent
and the Borrowers in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

2.19. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or any payment under Section 2.4(e) or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Agent for the account
of the Lenders, that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or such Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available, together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (x)
in the case of payment by a Lender, the Federal Funds Effective Rate for such
day for the first three days and, thereafter, the interest rate applicable to
the relevant Loan or (y) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.

2.20. Replacement of Lender. If (a) either Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (c) any
Lender is a Declining Lender, (d) any Lender is a Defaulting Lender or has a
direct or indirect parent company that is the subject of a Bankruptcy Event,
(e) any Lender invokes Section 9.2 or (f) any Lender has advised that it will
not consent to any waiver or amendment of this Agreement that requires the
approval of all the Lenders or all affected Lenders and, upon the replacement of
such non-consenting Lender, the Lender replacing such non-consenting Lender
shall consent to any such waiver or amendment and such approval (as to all
Lenders or as to all affected Lenders, as applicable) shall be obtained (any
Lender subject to any of the foregoing clauses (a), (b), (c), (d), (e) or (f)
being an “Affected Lender”), the Borrowers may elect (i) in the case of the
foregoing clauses (a), (b), (c), (d) or (e) (but only if such additional payment
continues to be required, such suspension continues to be effective, such Lender
continues to be a Declining Lender, such Lender continues to be a Defaulting
Lender or the direct or indirect parent company of such Lender continues to be
the subject of a Bankruptcy Event or Section 9.2 continues to be invoked), to
terminate the Commitment of such

 

39



--------------------------------------------------------------------------------

Affected Lender (without affecting the Commitments of the other Lenders), or
(ii) in all cases, to replace such Affected Lender and its Commitment (including
with one or more Lenders (which may be current Lenders) having lesser,
equivalent or greater aggregate Commitments than those of the Affected Lenders
being so replaced); provided that (A) in the case of any termination of the
Commitment of an Affected Lender, no Default or Unmatured Default shall have
occurred and be continuing at the time of such termination, (B) in the case of
any replacement of an Affected Lender, one or more banks or other entities which
are approved by the Borrowers, the Agent and each Issuing Bank (such approval
not to be unreasonably withheld or delayed) shall purchase for cash at face
amount the Outstanding Credit Exposure of the Affected Lender pursuant to an
Assignment and Assumption substantially in the form of Exhibit C (and, if not
already a Lender, shall become a Lender for all purposes under this Agreement)
and assume the Commitment (or the applicable portion thereof) and all
obligations of the Affected Lender as of the time of such replacement and comply
with the requirements of Section 12.1 applicable to assignments, and (C) in the
case of any termination or replacement of the Commitment of an Affected Lender,
each Borrower shall pay to such Affected Lender in immediately available funds
on the day of termination or replacement, to the extent not paid by a
replacement Lender pursuant to the preceding clause (B), all principal,
interest, fees and other amounts (other than unasserted contingent indemnity
obligations) then outstanding or accrued but unpaid for the account of such
Affected Lender to the extent constituting Obligations of such Borrower
hereunder, including payments due to such Affected Lender under Sections 3.1,
3.2 and 3.5, and, except in the case of a Defaulting Lender, an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
termination or replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date pursuant to Section 2.8. Notwithstanding the
foregoing, the Borrowers may not terminate the Commitment of an Affected Lender
if, after giving effect to such termination, (x) the Aggregate Outstanding
Credit Exposure would exceed the Aggregate Commitment (as then in effect giving
effect to any increases thereof effected in accordance with the terms hereof) or
(y) the Borrower Credit Exposure of either Borrower would exceed the Borrower
Sublimit of such Borrower, in each case, giving effect to all prepayments of the
Obligations to be made in connection therewith.

2.21. Extension of Maturity Date. The Company, on behalf of both Borrowers, may,
on not more than two occasions during the term of this Agreement, by written
notice to the Agent (which shall promptly deliver a copy to each of the Lenders)
delivered not fewer than 45 days, and not more than 90 days (or such shorter or
longer period, respectively, as may otherwise be agreed to by the Agent and the
Company), before any anniversary of the Restatement Effective Date, request that
the Lenders extend the then effective Maturity Date (the “Existing Maturity
Date”) for an additional period of one year, effective as of a date specified in
such notice. Each Lender shall, by notice to the Company and the Agent given not
later than the 20th day after the date of the Agent’s receipt of the Company’s
notice, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”). Any Lender that has not so advised the Company and the
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date extension request, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Existing Maturity Date. The decision of any Lender to agree or withhold
agreement to any extension request shall be at the sole discretion of such
Lender. The

 

40



--------------------------------------------------------------------------------

Commitment of any Declining Lender shall terminate on the Existing Maturity
Date. The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall (in each case, solely with respect to such Declining Lenders and no other
Lenders) be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date each Borrower shall also make such other prepayments of its Loans
as shall be required in order that, after giving effect to such prepayments and
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, (a) the Aggregate Outstanding Credit Exposure shall
not exceed the Aggregate Commitment, (b) the Revolving Credit Exposure of any
Lender shall not exceed its Commitment and (c) the Borrower Credit Exposure of
either Borrower shall not exceed the Borrower Sublimit of such
Borrower. Notwithstanding the foregoing, no extension of the Maturity Date shall
become effective under this Section unless (i) on the effective date of such
extension, the conditions set forth in Section 4.2 (it being understood and
agreed that (A) all references to the “Credit Extension Date” therein shall be
deemed to refer to such effective date and (B) all references to the
“Restatement Effective Date” in (x) Section 4.2.2 as it relates to Sections 5.5,
5.7 and 5.12(ii) and (y) in Sections 5.5, 5.7 and 5.12(ii) shall be deemed to
refer to such effective date for purposes of determining satisfaction of the
conditions set forth in Section 4.2 as of such date) shall be satisfied as of
such date (as though the effectiveness of such extension were a Credit
Extension) and (ii) the Agent shall have received a certificate to that effect
dated such effective date and executed by an Authorized Officer of the
Company. Notwithstanding any other provision of this Agreement, no Issuing Bank
shall have any obligation to issue any Letter of Credit expiring after the
Existing Maturity Date, or to amend, renew or extend any Letter of Credit such
that it would expire after the Existing Maturity Date, unless such Issuing Bank
shall have consented to the applicable Maturity Date extension (such consent to
be deemed given if such Issuing Bank is a Consenting Lender).

2.22. Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply:

 

  (i) Facility Fees shall cease to accrue on the unused portion of such
Defaulting Lender’s Commitment.

 

  (ii) The Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or other
requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender shall require the consent of such Defaulting Lender (in such
case, to the extent such Defaulting Lender is an affected Lender).

 

  (iii) Unless a Default or an Unmatured Default shall have occurred and be
continuing, all or any part of such Defaulting Lender’s LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their Pro Rata
Shares of the Aggregate Commitment, but only to the extent the sum of all
non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments.

 

41



--------------------------------------------------------------------------------

  (iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (iii) above, then the LC Participation Fees payable to the Lenders
pursuant to Section 2.6(b) shall be adjusted in accordance with such
reallocation.

 

  (v) If (or to the extent that) the reallocation described in clause (iii)
above cannot, or can only partially, be effected, each Borrower shall, within
one Business Day following notice by the Agent (and until and for so long as
such condition shall exist), cash collateralize for the benefit of the Issuing
Banks such Borrower’s obligations corresponding to the portion of such
Defaulting Lender’s non-reallocated LC Exposure that is attributable to Letters
of Credit issued for the account of such Borrower (in each case, as determined
after giving effect to any partial reallocation pursuant to clause (iii) above)
in accordance with the procedures set forth in Section 2.4(i) for so long as
such unreallocated LC Exposure is outstanding or as otherwise provided pursuant
to Section 2.22(c) below.

 

  (vi) If a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (v) above, such Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.6(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized.

 

  (vii) The Agent shall adjust the allocation of payments hereunder to ensure
that a Defaulting Lender does not receive payment in respect of any Loan or LC
Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this Section 2.22.

(b) If (i) a Bankruptcy Event with respect to the parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank shall have a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the applicable Borrower or such
Lender reasonably satisfactory to such Issuing Bank to mitigate the risk to it
in respect of such Lender failing to satisfy its participating interest therein.

(c) In the event that the Agent, each Borrower and each Issuing Bank shall agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans and participations in LC
Disbursements of the other Lenders as the Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Pro Rata
Share, and all cash collateral then being held pursuant to Section 2.22(a)(v)
above in connection with the LC Exposure of such Defaulting Lender shall be
released and returned to the applicable Borrower.

 

42



--------------------------------------------------------------------------------

(d) Except as expressly provided in this Section 2.22 in connection with the
obligations of the Issuing Banks, the obligation of each Lender and Issuing Bank
to fund the full amount of its Commitment and to make Loans, Advances and other
extensions of credit hereunder shall not be released or diminished in any
respect by any other Lender becoming a Defaulting Lender.

(e) None of the foregoing provisions of this Section 2.22 shall be deemed to
effect, diminish or release any rights, claims or causes of action the Borrowers
may have against any Lender that becomes a Defaulting Lender.

2.23. Commitment Increases.

(a) The Borrowers may from time to time (and more than one time), by written
notice to the Agent (which shall promptly deliver a copy to each of the
Lenders), executed by the Borrowers and one or more financial institutions (any
such financial institution referred to in this Section being called an
“Augmenting Lender”), which may include any Lender, cause new Commitments to be
extended by the Augmenting Lenders or cause the existing Commitments of the
Augmenting Lenders to be increased, as the case may be (the aggregate amount of
such increase for all Augmenting Lenders on any single occasion being referred
to as a “Commitment Increase”), in an amount for each Augmenting Lender set
forth in such notice; provided that (i) the amount of each Commitment Increase
shall be not less than $10,000,000, except to the extent necessary to utilize
the remaining unused amount of increase permitted under this Section 2.23(a) and
(ii) the Aggregate Commitment shall not exceed $1,200,000,000 after giving
effect to the effectiveness of any Commitment Increase. The decision of any
Lender to become an Augmenting Lender shall be at the sole discretion of such
Lender. Each Augmenting Lender shall be subject to the approval of the Agent and
each Issuing Bank (which approval shall not be unreasonably withheld or delayed)
and shall not be subject to the approval of any other Lenders, and the Borrowers
and each Augmenting Lender shall execute all such documentation as the Agent
shall reasonably specify to evidence the Commitment of such Augmenting Lender
and/or its status as a Lender hereunder (such documentation in respect of any
Commitment Increase together with the notice of such Commitment Increase being
referred to collectively as the “Commitment Increase Amendment” in respect of
such Commitment Increase).

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Augmenting Lender) will (subject to Section 2.22) equal such Lender’s
Pro Rata Share and (ii) if, on the date of such Commitment Increase, there are
any Revolving Loans outstanding, the parties hereto shall, at the request of the
Agent, take actions agreed upon by the Agent and the Company that will result,
within a period acceptable to the Agent and the Company, in the outstanding
Revolving Loans

 

43



--------------------------------------------------------------------------------

being held by the Lenders ratably in accordance with their Commitments. In
determining the actions to be taken (which may include the prepayment and
reborrowing of all or a portion of such Revolving Loans and/or the making of
Revolving Loans on a non-pro-rata basis by Augmenting Lenders for the balance of
Interest Periods in progress and at rates reflecting the Eurodollar Base Rate at
the time for loans of such duration), the Agent and the Lenders will endeavor to
minimize breakage costs for which the Borrowers must compensate the Lenders to
the extent practicable without undue complexity or administrative burdens on the
Agent or the Lenders. The Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this Section
2.23 shall become effective on the date specified in the notice delivered by the
Borrowers pursuant to the first sentence of paragraph (a) above or on such other
date as agreed upon by the Borrowers, the Agent and the applicable Augmenting
Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless (i) on the date of such increase, the
conditions set forth in Section 4.2 (it being understood and agreed that (A) all
references to “Credit Extension Date” therein shall be deemed to refer to the
date of such Commitment Increase and (B) all references to the “Restatement
Effective Date” in Sections 5.5, 5.7 and 5.12(ii) shall be deemed to refer to
the date of such Commitment Increase) shall be satisfied as of such date (as
though the effectiveness of such increase were a Credit Extension) and the Agent
shall have received a certificate to that effect dated such date and executed by
an Authorized Officer of the Company, and (ii) the actions referred to in
paragraph (b)(ii) of this Section 2.23 shall have been agreed upon by the Agent
and the Company (provided, however, that the prepayment and reborrowing on the
date of such Commitment Increase of all Revolving Loans then outstanding shall
be deemed to satisfy the condition specified in this clause (ii)).

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

(a) subjects any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its Loans, Loan principal, Letters of Credit, Commitment or
other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto, or

(b) imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit, compulsory loan or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Issuing Bank, any Lender or any applicable Lending Installation (other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurodollar Advances), or

 

44



--------------------------------------------------------------------------------

(c) imposes on any Lender, any Issuing Bank or any applicable Lending
Installation or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or such
Lending Installation or any Letter of Credit or participation therein,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or Issuing Bank or such Lending Installation of making, converting
to, continuing or maintaining its Commitment, any Loan or Letter of Credit or
any participation therein or to reduce the amount of any sum received or
receivable by the Agent, such Lender or Issuing Bank or such Lending
Installation hereunder, then, within 15 days after the submission of the written
statement required by Section 3.6 by the Agent or such Lender or Issuing Bank or
such Lending Installation (and otherwise subject to the terms of Section 3.6),
the Borrowers shall pay the Agent or such Lender or Issuing Bank or such Lending
Installation such additional amount or amounts as will compensate it for such
increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy and Liquidity Requirements. If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Installation of such Lender or such Lender’s or Issuing
Bank’s holding company, if any, regarding capital or liquidity requirements has
had or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then, within 15 days after the submission of the written
statement required by Section 3.6 by such Lender or Issuing Bank (and otherwise
subject to the terms of Section 3.6), the Borrowers shall pay such Lender or
Issuing Bank the amount applicable to such Borrower necessary to compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

3.3. Availability of Types of Advances. If prior to the first day of any
Interest Period, the Agent shall give facsimile or telephonic notice thereof to
the Borrowers and the Lenders that:

(a) the Agent shall have determined (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
interest rate applicable to Eurodollar Advances for such Interest Period, or

(b) the Agent shall have received notice from the Required Lenders that the
interest rate for Eurodollar Advances determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively determined by such Lenders) of making or maintaining their
affected Eurodollar Advances during such Interest Period, then (x) any
Eurodollar Advances requested to be made on the first day of such Interest
Period shall be made as Floating Rate Advances, (y) any Floating Rate
Advances that were to have been converted on the first day of such Interest
Period to Eurodollar Advances shall be

 

45



--------------------------------------------------------------------------------

continued as Floating Rate Advances and (z) any outstanding Eurodollar Advances
shall be converted, on the last day of the then-current Interest Period, to
Floating Rate Advances. Until such notice has been withdrawn by the Agent, no
further Eurodollar Advances shall be made or continued as such, nor shall any
Borrower have the right to convert Floating Rate Advances to Eurodollar
Advances.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued or a Floating Rate Advance is not converted into a Eurodollar
Advance on the date specified by the applicable Borrower for any reason other
than default by the Lenders, a Eurodollar Advance is not prepaid on the date
specified by such Borrower for any reason, or a Eurodollar Advance is prepaid by
such Borrower without such Borrower providing at least three Business Days’
prior notice to the Agent for any reason, such Borrower will severally, and not
jointly with the other Borrower, indemnify each Lender for any loss or cost
incurred by such Lender resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance as determined by such Lender (if and to the extent such Lender, in its
sole discretion, elects to impose such a charge). Such loss or cost to any
Lender in liquidating or employing deposits acquired to fund or maintain any
such Eurodollar Advance shall be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan (but not including the
Applicable Margin applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit at the commencement of such period
for a comparable period with leading banks in the London interbank eurodollar
market. Notwithstanding the foregoing, a Defaulting Lender required to assign
its Loans pursuant to Section 2.20 shall not be entitled to compensation under
this Section 3.4 in connection with any such assignment.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of each Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by each
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
either Borrower to a governmental authority pursuant to this Section 3.5, such
Borrower shall deliver to the Agent the original or a

 

46



--------------------------------------------------------------------------------

certified copy of a receipt issued by such governmental authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(b) The Borrowers shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for, Other Taxes.

(c) The Borrowers shall jointly and severally indemnify each Recipient, within
20 days after written demand therefor (in each case setting forth the basis
therefor and the manner of determination thereof), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to either Borrower by a Lender (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within 20 days after
written demand therefor (in each case setting forth the basis therefor and the
manner of determination thereof), for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.1(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender, as applicable, by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to such Lender from any other source against any amount due to the
Agent under this Section 3.5(d).

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Agent, at the time or times set forth
herein or as are reasonably requested by such Borrower or the Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the applicable Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or the Agent as will enable such Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

47



--------------------------------------------------------------------------------

  (ii) Without limiting the generality of the foregoing, in the event that
either Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as set forth herein or upon the
reasonable request of the Borrower or the Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
as set forth herein or upon the reasonable request of such Borrower or the
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

48



--------------------------------------------------------------------------------

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such U.S. Lender
becomes a Lender under this Agreement (and from time to time thereafter as set
forth herein or upon the reasonable request of either Borrower or the Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers and the Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by either Borrower or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either Borrower or the Agent as may be necessary for
Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.5(f) (plus any penalties, interest
or other charges imposed by the relevant governmental authority) in the event
that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this Section
3.5(f), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 3.5(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
3.5(f) shall not be

 

49



--------------------------------------------------------------------------------

construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender and the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(h) For purposes of this Section 3.5, (i) the term “Lender” includes any
applicable Lending Installation and any Issuing Bank and (ii) the term
“applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

3.6. Statements as to Claims; Survival of Indemnity. The Agent, each Lender or
each Issuing Bank, as the case may be, shall deliver a written statement to the
applicable Borrower (with a copy to the Agent) as to each amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth an
explanation in reasonable detail of the manner in which such Lender determined
such amount and shall be final, conclusive and binding on such Borrower in the
absence of manifest error, and upon the reasonable request of such Borrower,
such Lender shall promptly provide supporting documentation describing and/or
evidencing the applicable event giving rise to such amount to the extent not
inconsistent with such Lender’s policies or applicable law. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable within 15 days (or, in the case of Section 3.5, 20 days) after receipt
by the applicable Borrower of such written statement, unless subject to a good
faith dispute by such Borrower, notice and details of which were provided to the
affected Lender prior to such due date. The obligations of each Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement. Notwithstanding the foregoing, (a) the Borrowers
shall not be responsible for any reimbursement of any such amount under
Section 3.1, 3.2, 3.4 or 3.5 which shall have accrued and of which the Agent or
the applicable Lender or Issuing Bank, as the case may be, shall have become
aware more than 180 days prior to its delivery to the Borrower of notice
requesting reimbursement thereof and (b) none of the Agent, any Lender or any
Issuing Bank will make any claim (nor shall any Borrower have any liability)
under Section 3.1, 3.2 or 3.5 unless the Agent, such Lender or such Issuing
Bank, as applicable, shall have determined that the making of such claim is
consistent with its general practices under similar circumstances in respect of
similarly situated borrowers under credit agreements entitling it to make such
claims.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce

 

50



--------------------------------------------------------------------------------

any liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or
to avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. A Lender’s designation of an alternative Lending Installation shall not
affect the Borrowers’ rights under Section 2.20 to replace a Lender.

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
by (a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, such Borrower and (b) otherwise, both Borrowers, with each
Borrower being severally liable for such Borrower’s Contribution Percentage of
such amount; provided that the Company agrees that, if the Borrowing Subsidiary
shall fail to pay any amount owed by it under clause (b) of this Section after a
demand shall have been made by the Person to which such amount is owed, the
Company shall promptly pay such amount (the Company hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor of the
obligations of such Borrowing Subsidiary under this Section).

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Restatement Effective Date. This Agreement shall become effective on the
Restatement Effective Date when the Agent shall have received either (a) a
counterpart of this Agreement signed on behalf of each party hereto or (b)
written evidence reasonably satisfactory to the Agent (which may include a
facsimile transmission or electronic image of a signed signature page of this
Agreement) that each such party has signed a counterpart of this Agreement. The
obligations of the Lenders to make Loans to, and of the Issuing Banks to issue
Letters of Credit for the account of, each Borrower shall become effective on
the Restatement Effective Date upon the satisfaction of each of the following
conditions precedent with respect to such Borrower (or the waiver of such
conditions in accordance with Section 8.2) and the delivery by such Borrower to
the Agent of the items specified below:

 

  (i) Certification from a secretary or an assistant secretary of such Borrower
that (a) the articles or certificate of incorporation and the by-laws of such
Borrower have not been modified since the Closing Date, or (b) copies of such
articles or certificate of incorporation and the by-laws attached thereto are
true, complete and correct copies thereof, and, in each case, that such
documents are in full force and effect as of the Restatement Effective Date, and
a certificate of good standing with respect to such Borrower from the
appropriate governmental officer in its jurisdiction of incorporation.

 

  (ii) Copies, certified by the secretary or assistant secretary of such
Borrower, of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution of the Loan Documents to which such
Borrower is a party.

 

51



--------------------------------------------------------------------------------

  (iii) An incumbency certificate, executed or certified by the secretary or
assistant secretary of such Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of such
Borrower authorized to sign the Loan Documents to which such Borrower is a
party, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

 

  (iv) A certificate, signed by an Authorized Officer of such Borrower, stating
that on the Restatement Effective Date (a) no Default or Unmatured Default has
occurred and is continuing and (b) all of the representations and warranties
contained in Article V are true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case as of such date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

  (v) Written opinions of such Borrower’s in-house counsel, in each case in form
and substance satisfactory to the Agent and addressed to the Lenders, in
substantially the form of Exhibit A.

 

  (vi) Any Notes requested by Lenders pursuant to Section 2.14 payable to each
such requesting Lender.

 

  (vii) All documentation and other information that any Lender shall reasonably
have requested in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

  (viii) Payment by such Borrower of the principal of all Loans outstanding
under the Existing Missouri Credit Agreement (it being understood that the
Existing Letters of Credit will remain outstanding and be deemed issued
hereunder) on the Restatement Effective Date, and all interest, fees and other
amounts accrued or owing for its account under the Existing Missouri Credit
Agreement, whether or not such amounts are due and payable at the time under
such agreement (it being understood that such payment may be effected with the
proceeds of borrowings hereunder on the Restatement Effective Date).

 

  (ix) Such other documents as any Lender or its counsel may have reasonably
requested.

 

52



--------------------------------------------------------------------------------

4.2. Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension to a Borrower unless on the applicable
Credit Extension Date the following conditions are satisfied (it being
acknowledged and agreed that conversions and continuations of Loans and Advances
that do not result in an increase in the Aggregate Outstanding Credit Exposure
shall not be deemed to constitute Credit Extensions for purposes of this Section
4.2, including the last sentence hereof):

 

  (i) There shall exist no Default or Unmatured Default with respect to such
Borrower and no Default or Unmatured Default with respect to such Borrower shall
result from such Credit Extension or from the use of the proceeds thereof.

 

  (ii) The representations and warranties of such Borrower contained in Article
V (other than the representations and warranties set forth in Sections 5.5, 5.7
and 5.12, which shall only be made on the Restatement Effective Date) shall be
true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects,
in each case as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

  (iii) In the case of any such Credit Extension to the Borrowing Subsidiary,
such Borrower shall have received all necessary regulatory approvals for such
Credit Extension and the performance of its obligations with respect thereto.

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in clauses (i) and (ii) above and, with respect to a Credit Extension
to the Borrowing Subsidiary, clause (iii) above have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower severally, as to itself and, as applicable, its Subsidiaries, and
not jointly with the other Borrower or its Subsidiaries, hereby represents and
warrants to each Lender, each Issuing Bank and the Agent:

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower or
any such Subsidiary to so be in good standing or to be qualified to do business
in any such jurisdiction or the failure of any such Subsidiary to be so validly
existing, in each case, to the extent any such failure would not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

 

53



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii)
requirements of reasonableness, good faith and fair dealing.

5.3. No Conflict. The execution and delivery by such Borrower of the Loan
Documents, the consummation of the transactions therein contemplated and
compliance with the provisions thereof (i) do not require any consent or
approval of, registration or filing with or any other action by any governmental
authority, except such as (x) have been or will be, on or prior to the time
required, obtained or made and are or will be, as applicable, in full force and
effect or (y) the failure to have obtained or made which would not reasonably be
expected to result in a Material Adverse Effect, (ii) will not violate (a) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Borrower or any of its Subsidiaries the violation of which is
known to, or would reasonably be expected to, have a Material Adverse Effect
with respect to such Borrower, (b) such Borrower’s or any Subsidiary’s (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, (c) the provisions of (x) the
Illinois Credit Agreement or (y) any indenture or the material provisions of any
material instrument or any material agreement to which such Borrower or any of
its Subsidiaries is a party or is subject, or by which it or its Property is
bound, which in the case of the immediately preceding clause (y) is known to, or
would reasonably be expected to, have a Material Adverse Effect with respect to
such Borrower or a material adverse effect on the priority of the claims of the
Agent or the Lenders hereunder or constitute an Event of Default hereunder or
(d) will not result in or require the creation or imposition of any Lien in, of
or on the Property of such Borrower or any of its Subsidiaries pursuant to the
terms of the Illinois Credit Agreement or any such indenture, instrument or
agreement, in each case other than a Lien which would not be prohibited
hereunder.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2015, and the unaudited consolidated balance sheets of such
Borrower as of March 31, 2016, June 30, 2016 and September 30, 2016, and the
related unaudited statement of income and statement of cash flows for the
periods then ended, copies of which have been furnished to each Lender
(including by the electronic filing thereof by the Borrowers with the SEC as
provided in Section 6.1 below), were prepared in accordance with GAAP in effect
on the dates such statements were prepared (subject in the case of such balance
sheets and statements of income for the periods ended March 31, 2016, June 30,
2016 and September 30, 2016, to the absence of

 

54



--------------------------------------------------------------------------------

footnotes and to year-end audit adjustments) and fairly present in all material
respects the consolidated financial condition and results of operations of such
Borrower and its subsidiaries, taken as a whole, at such dates and the
consolidated results of its operations for the periods then ended. Except as
disclosed in the financial statements referred to above or in the notes thereto
or on Schedule 3 hereto, neither such Borrower nor any of its Subsidiaries has
as of the Restatement Effective Date any material contingent liabilities.

5.5. Material Adverse Change. As of the Restatement Effective Date, since
December 31, 2015, there has been no change in the business, Property, financial
condition or results of operations of such Borrower and its Subsidiaries (other
than any Project Finance Subsidiary), taken as a whole, that would reasonably be
expected to have a Material Adverse Effect with respect to such Borrower, except
for the Disclosed Matters.

5.6. Taxes. Such Borrower and each of its Subsidiaries has timely filed complete
and correct U.S. federal and all other applicable material foreign, state and
local tax returns required by law and has paid when due all U.S. federal and all
other applicable material foreign, state and local taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except (a) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles or (b) where the failure to make
any such filings or payments would not reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.7. Litigation and Contingent Obligations. As of the Restatement Effective
Date, other than the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of its officers, threatened against or affecting such Borrower or any of
its Subsidiaries that would reasonably be expected to have a Material Adverse
Effect with respect to such Borrower or that seeks to prevent, enjoin or delay
the making of any Loans to such Borrower.

5.8. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.9. Accuracy of Information. The written information, exhibits or reports
(other than budgets, forecasts, projections and forward looking statements
(collectively, “Projections”)) with respect to such Borrower furnished to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents as of the date prepared, and the information with
respect to such Borrower communicated by responsible officers of such Borrower
to attendees generally at any meeting or conference call of Lenders or
prospective Lenders (including any due diligence meeting or call) scheduled or
arranged by the Agent as of the date communicated, do not, when taken as a
whole, contain any material misstatement of any material fact or omit to state
any material fact necessary to make the statements contained therein, in light
of the circumstances in which they were made, not materially misleading as of
such date. The Projections with respect to such Borrower furnished to the Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents as of the date furnished have been prepared in good faith based
upon assumptions believed by such Borrower to be reasonable at the time such
Projections were prepared.

 

55



--------------------------------------------------------------------------------

5.10. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale or pledge hereunder or
under any credit facility with any Lender or Affiliate of a Lender, or any other
restriction hereunder.

5.11. Compliance with Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
the non-compliance with which would reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.12. Environmental Matters. Other than the Disclosed Matters, (i) there exists
no violation of, no liability known to such Borrower, whether or not asserted,
under, and no requirement under, any Environmental Laws, and (ii) as of the
Restatement Effective Date, neither Borrower nor any Subsidiary has received any
written notice alleging any such violation, liability or requirement under any
Environmental Laws, that, in the case of either clause (i) or clause (ii),
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

5.13. Investment Company Act. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.

5.14. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company
and its Subsidiaries and, to the knowledge of the Company, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any of its Subsidiaries or, to the knowledge of the Company,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or of any of its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No borrowing or use of the
proceeds thereof will result in a violation by any party hereto of
Anti-Corruption Laws or applicable Sanctions.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with GAAP, and deliver to the Agent, and the Agent shall promptly
deliver to each of the Lenders:

(a) Within 75 days after the close of each fiscal year, such Borrower’s audited
consolidated financial statements prepared in accordance with GAAP on a
consolidated basis, including balance sheets as of the end of such period,
statements of income and statements of cash flows, accompanied by (i) an audit
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants and (ii) any management letter prepared by said accountants.

(b) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, such Borrower’s consolidated unaudited balance sheets as at
the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with GAAP (except for the absence of footnotes and year-end
adjustments) and consistency by its chief financial officer, controller or
treasurer.

(c) Together with the financial statements required under paragraphs (a) and (b)
of this Section, a compliance certificate in substantially the form of Exhibit B
signed by such Borrower’s chief financial officer, controller, treasurer or
assistant treasurer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default with
respect to such Borrower exists, or if any such Default or Unmatured Default
exists, stating the nature and status thereof.

(d) As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred and has determined that such event,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, a statement, signed by the chief financial officer, controller or
treasurer of such Borrower, describing said ERISA Event and the action which
such Borrower proposes to take with respect thereto.

(e) As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (i) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, if, in the
case of either clause (i) or (ii) above, such Borrower has determined that such
liability or violation would reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

 

57



--------------------------------------------------------------------------------

(f) Promptly upon becoming aware thereof, notice of any downgrading of such
Borrower’s S&P Rating or Moody’s Rating or the rating (if any) of such
Borrower’s Obligations hereunder, senior unsecured debt, commercial paper or
First Mortgage Bonds or of such Borrower’s corporate, issuer or issuer default
rating by Moody’s or S&P.

(g) Within five Business Days after an Authorized Officer of either Borrower
becomes aware thereof, notice of the occurrence of any Default or Unmatured
Default and of any other development, financial or otherwise, that such Borrower
has determined would reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.

(h) Such other information (including non-financial information) as the Agent or
any Lender may from time to time reasonably request.

Information required to be delivered pursuant to paragraph (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall be
available on the website of the SEC at http://www.sec.gov. Any information
required to be delivered pursuant to this Section shall be deemed to have been
delivered to the Lenders if such information shall have been posted by the Agent
on an IntraLinks or similar site to which the Lenders have been granted
access. Information required to be delivered by the Borrowers pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Agent.

6.2. Use of Proceeds and Letters of Credit.

(a) Each Borrower will, and will cause each of its Subsidiaries to, use the
proceeds of the Advances for general corporate purposes, including for working
capital and other funding needs, to repay or refinance any Indebtedness from
time to time outstanding, to fund loans under and pursuant to the Money Pool
Agreements or other intercompany loan arrangements and to pay fees and expenses
incurred in connection with this Agreement. Each Borrower will use the proceeds
of Advances in compliance with Regulation U and Regulation X and the regulations
promulgated thereunder. Each Borrower shall, and shall cause its subsidiaries
to, use the Letters of Credit for general corporate purposes.

(b) The Borrowers shall not request any Advance or Letter of Credit, and the
Borrowers shall not use, and shall procure that their subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or any Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions by any
party hereto.

6.3. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, obtain, preserve, renew and keep in full force and effect its legal
existence and, except where the loss of any of the following would not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, the rights, licenses, permits, privileges and franchises material
to

 

58



--------------------------------------------------------------------------------

the conduct of its business. No Borrower shall, or shall permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, engage in business other than the businesses conducted by it on the
Restatement Effective Date, other energy related businesses and, in each case,
other businesses reasonably related thereto or that constitute reasonable
extensions thereof. Notwithstanding the foregoing, no Borrower or Subsidiary
shall be prohibited from (i) dissolving any Inactive Subsidiary or Non-Material
Subsidiary, (ii) consummating any merger or consolidation permitted under
Section 6.9, (iii) selling, transferring or otherwise disposing of any
Subsidiary or assets to the extent not prohibited by Section 6.10 or (iv)
terminating any right, privilege or franchise or the corporate or legal
existence of any Subsidiary (other than, except as expressly permitted
hereunder, the Borrowing Subsidiary), changing the form of organization of a
Borrower or any Subsidiary or changing the jurisdiction of organization of a
Borrower to a jurisdiction other than any state of the United States or the
District of Columbia, if such Borrower determines in good faith that such
termination or change is in the best interest of such Borrower or such
Subsidiary and is not materially disadvantageous to the Agent or the Lenders
and, in the case of a change in form or jurisdiction of organization of a
Borrower, the Agent has consented thereto (such consent not to be unreasonably
withheld).

6.4. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
recorded in accordance with Agreement Accounting Principles or (ii) where the
failure to make any such filings or payments would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

6.5. Insurance. Each Borrower will, and will cause each of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such risks as are consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.6. Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, including all Environmental Laws, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower or the
applicability thereof is being contested in good faith and in a diligent manner
by appropriate proceedings.

6.7. Maintenance of Properties. Subject to Sections 6.3 and 6.10, each Borrower
will, and will cause each of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to, maintain, preserve, protect and
keep its Property material to the conduct of the business of such Borrower and
such Subsidiaries, taken as a whole, in good repair,

 

59



--------------------------------------------------------------------------------

working order and condition (ordinary wear and tear excepted), so that its
business carried on in connection therewith may be properly conducted at all
times, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

6.8. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, permit the Agent and the Lenders, by their
respective representatives and agents, during normal business hours and upon
reasonable advance notice, to inspect any of the Property, books and financial
records of such Borrower and such Subsidiaries, to examine and make copies of
the books of accounts and other financial records of such Borrower and such
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent or any
Lender may designate; provided that unless a Default shall have occurred and be
continuing, such inspections and examinations shall occur not more than once in
any calendar year on a date approved by the Agent. Each Borrower shall keep and
maintain, and cause each of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity in all material respects with Agreement Accounting Principles shall
be made of all dealings and transactions in relation to their respective
businesses and activities.

6.9. Merger. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, merge
or consolidate with or into any other Person, except that (i) any such
Subsidiary other than the Borrowing Subsidiary may merge or consolidate with a
Borrower if such Borrower is the Person surviving such merger, (ii) any such
Subsidiary other than the Borrowing Subsidiary may merge or consolidate with any
other subsidiary (other than any Project Finance Subsidiary or SPC); provided
that, except as permitted under Section 6.10 (with any transfer of direct or
indirect ownership of any asset or any interest therein as a result of any such
merger being deemed to be a Disposition of assets), the fair market value of
each Borrower’s aggregate direct and indirect ownership interest in the survivor
thereof shall not be less than the fair market value of such Borrower’s direct
and indirect ownership interests in both of such subsidiaries prior to such
merger; and provided further that any such Subsidiary may merge or consolidate
with any Project Finance Subsidiary or SPC if the corporation surviving such
merger or consolidation is a Subsidiary that is not a Project Finance Subsidiary
or an SPC (and, if the Borrowing Subsidiary is a party thereto, the surviving
Person is the Borrowing Subsidiary) and, after giving effect thereto, no Default
or Unmatured Default will be in existence, (iii) any Project Finance Subsidiary
or SPC may merge or consolidate with any other Project Finance Subsidiary or
SPC, respectively, if the survivor of such merger or consolidation is a Project
Finance Subsidiary or an SPC, respectively, and (iv) either Borrower or any such
Subsidiary may merge or consolidate with any Person other than a Borrower or a
Subsidiary if (a) such Person was organized under the laws of the United States
of America or one of its States and (b) such Borrower (if a party thereto) or
such Subsidiary is the Person surviving such merger or, except in the case of a
merger or consolidation of a Borrower, the Person surviving such merger is or
becomes a Subsidiary and, in either case, after giving effect thereto, no
Default or Unmatured Default with respect to such Borrower or any Borrower that
is a direct or indirect parent of such Subsidiary, as the case may be, will
result therefrom or be outstanding.

 

60



--------------------------------------------------------------------------------

6.10. Dispositions of Property. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, Dispose of its Property (including through any merger or
consolidation of such Borrower or Subsidiary) to any other Person, including any
of its Subsidiaries or other Affiliates, whether existing on the date hereof or
hereafter created, except:

(a) sales of electricity, natural gas, emissions credits and other commodities
in the ordinary course of business;

(b) Dispositions (including by way of Investments or liquidations) of assets by
a Borrower or a Subsidiary of a Borrower, in each case to such Borrower or a
subsidiary of such Borrower, other than Dispositions by the Borrowing Subsidiary
or any of its Subsidiaries to the Company or to any subsidiary of the Company
that is not the Borrowing Subsidiary or a Subsidiary of the Borrowing
Subsidiary;

(c) the payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests;

(d) advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements substantially
similar to those of the Money Pool Agreements;

(e) a Disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries;

(f) the transfer, pursuant to a requirement of law or any regulatory authority
having jurisdiction, of functional and/or operational control of (but not of
title to) transmission facilities of such Borrower or its Subsidiaries to an
Independent System Operator, Regional Transmission Organization or other entity
which has responsibility for operating and planning a regional transmission
system;

(g) Dispositions pursuant to Leveraged Lease Sales;

(h) contributions of capital or Investments, directly or indirectly, in the form
of cash, debt, equity or other property, by the Company to any subsidiary, or by
any subsidiary (including the Borrowing Subsidiary) to any of its subsidiaries;

(i) transactions under which the Borrower or its Subsidiary that, in either
case, disposes of its Property and receives in return consideration (i) in a
form other than equity, other ownership interests or Indebtedness and (ii) of
which at least 75% is cash, assets to be used by such Borrower or such
Subsidiary in the business conducted by such Borrower or such Subsidiary and/or
assumption of debt; provided that any such cash consideration so received,
unless retained by such Borrower or its Subsidiary at all times prior to the
repayment of all Obligations under this Agreement, shall be used (x) within
twelve months of the receipt thereof for investment or reinvestment by such
Borrower or its Subsidiary in its existing business or (y) within six months of
the receipt thereof to reduce Indebtedness of such Borrower or its Subsidiary;

 

61



--------------------------------------------------------------------------------

(j) transfers of Receivables (and rights ancillary thereto) and/or Designated
Charges pursuant to, and in accordance with the terms of, a Permitted
Securitization or an Approved Cost Recovery Bond transaction, respectively;

(k) redemptions or repayments by such Borrower and/or its subsidiaries of their
Indebtedness, preferred equity or other obligations;

(l) charitable contributions reasonably consistent with its ordinary course of
business;

(m) sale or liquidation of cash equivalents and investment securities owned by a
Borrower or any of its Subsidiaries (other than Indebtedness or equity of any
subsidiary of either of the foregoing) for market value at such time (as
reasonably determined by such Borrower or such Subsidiary); and

(n) Dispositions by such Borrower or any of its Subsidiaries of its Property
that, together with all other Property of such Borrower and its Subsidiaries
previously Disposed of (other than in Dispositions otherwise permitted by other
provisions of this Section 6.10) since the Restatement Effective Date, do not
represent more than 25% of the Consolidated Tangible Assets of such Borrower and
its subsidiaries as at the end of the fiscal year ended immediately prior to the
date of any such lease, sale or other disposition; provided that in the case of
the Company, each reference in this Section 6.10(n) to a “Subsidiary” of the
Company shall be deemed to be a reference to a “subsidiary” of the Company (it
being agreed however that no Dispositions by Ameren Illinois or its subsidiaries
which are permitted pursuant to Section 6.10(a) through 6.10(m) of the Illinois
Credit Agreement shall in any event be deemed to utilize this basket available
pursuant to this Section 6.10(n)).

Notwithstanding any of the foregoing exceptions in this Section 6.10, (i) the
Company will not, and the Borrowing Subsidiary will not permit the Company to,
cease to own, directly or indirectly, outstanding shares representing 100% of
the issued and outstanding common stock of the Borrowing Subsidiary, (ii) the
Company will not cease to own, directly or indirectly, outstanding shares
representing 100% of the issued and outstanding common stock of Ameren Illinois,
(iii) the Borrowing Subsidiary will not, and will not permit its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
Dispose of, in one or more transactions, Property representing all or
substantially all the Property of the Borrowing Subsidiary or of the Borrowing
Subsidiary and its Subsidiaries taken as a whole (it being acknowledged that a
Disposition of the type described in Section 6.10(n) shall not in and of itself
constitute a transfer of all or substantially all of the assets of the Borrowing
Subsidiary or the Borrowing Subsidiary and its Subsidiaries, taken as a whole,
in each case, for purposes of this Agreement or the Illinois Credit Agreement),
(iv) the Company will not permit Ameren Illinois and its subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to Dispose
of, in one or more transactions, Property representing all or substantially all
the Property of Ameren Illinois and its Subsidiaries taken as a whole (it being
acknowledged that a Disposition of the type described in Section 6.10(n) of the
Illinois Credit Agreement shall not in and of itself constitute a transfer of
all or substantially all of the assets of Ameren Illinois or Ameren Illinois and
its Subsidiaries, taken as a whole, for purposes of this Agreement or the
Illinois Credit Agreement) and (v) the Company will not, and will not permit its
subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, Dispose of, in

 

62



--------------------------------------------------------------------------------

one or more transactions, Property representing all or substantially all the
Property of the Company and its subsidiaries taken as a whole (it being
acknowledged that a Disposition of the type described in Section 6.10(n) of this
Agreement and/or the Illinois Credit Agreement shall not in and of itself
constitute a transfer of all or substantially all of the assets of Company and
its subsidiaries taken as a whole) provided that (x) nothing in this paragraph
or this Section 6.10 shall be deemed to prohibit (A) any Disposition of Property
by a Subsidiary of the Borrowing Subsidiary to the Borrowing Subsidiary or
another Subsidiary of the Borrowing Subsidiary, (B) any Disposition of Property
by Ameren Illinois or a subsidiary of Ameren Illinois to Ameren Illinois or
another subsidiary of Ameren Illinois, to the extent expressly permitted by the
Illinois Credit Agreement, (C) any Disposition of Property by the Company to a
subsidiary of the Company or by a subsidiary of the Company (other than the
Borrowing Subsidiary or Ameren Illinois or any subsidiary of either) to the
Company or another subsidiary of the Company, (D) any Permitted Securitization,
(E) any assignment of rights to collect Designated Charges and proceeds thereof
to provide for the payment of amounts owed in respect of Approved Cost Recovery
Bonds, or (F) any Disposition by any Project Finance Subsidiary, Non-Material
Subsidiary or SPC and (y) nothing in this Section 6.10 shall be deemed to
prohibit, restrict, limit, diminish or otherwise impair the right of either
Borrower or any Subsidiary to make or maintain any Investment or Acquisition for
consideration consisting of cash or capital stock of the Company or a
combination thereof (it being understood that Investments and Acquisitions may
also be made for consideration consisting of (i) other assets to the extent
transfers of such assets are not prohibited by this Section 6.10, and (ii)
Indebtedness or Contingent Obligations to the extent such Indebtedness or
Contingent Obligations are not prohibited by other Sections of this Article VI).

6.11. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, create,
incur, or suffer to exist any Lien in, of or on the Property of such Borrower or
any of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC), except:

(a) Liens, if any, securing the Loans and other Obligations hereunder;

(b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

(c) Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

(d) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, pensions, or other social security or retirement
benefits, or similar legislation;

(e) Liens existing as of the Restatement Effective Date and described in
Schedule 1;

 

63



--------------------------------------------------------------------------------

(f) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(g) Liens, deposits or accounts to secure the performance of bids, trade,
exchange, transmission or similar contracts or obligations (other than for
borrowed money), vendor and service provider arrangements, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) easements, reservations, rights-of-way, restrictions, survey exceptions and
other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto;

(i) Liens arising out of judgments or awards not constituting Defaults under
Section 7.8;

(j) Liens, securing obligations constituting neither obligations nor Contingent
Obligations of the Borrower or any Subsidiary nor on account of which the
Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way, easement, franchise or
other servitude or of which the Borrower or any Subsidiary is the lessee of the
whole thereof or any interest therein, including, but not limited to, for the
purpose of locating transmission and distribution lines and related support
structures, pipe lines, substations, measuring stations, tanks, pumping or
delivery equipment or similar equipment;

(k) Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution;

(l) Liens created pursuant to the Existing UE Indenture securing First Mortgage
Bonds; provided that the Liens of such Existing UE Indenture shall extend only
to the types of property of the Borrowing Subsidiary (including, to the extent
applicable, after acquired property) that was or would have been covered by the
Liens of the Existing UE Indenture as in effect on the Restatement Effective
Date;

(m) Liens incurred in connection with the Peno Creek Project and the Audrain
Project;

(n) Liens existing on any capital assets of any Subsidiary of such Borrower at
the time such Subsidiary becomes a Subsidiary and not created in contemplation
of such event;

(o) Liens on any capital assets securing Indebtedness incurred or assumed for
the purpose of financing or refinancing all or any part of the cost of
acquiring, constructing or repairing such asset (including under any Capitalized
Lease or any Operating Lease characterized or which should be characterized as a
Capitalized Lease pursuant to GAAP as in effect at such time); provided that
such Lien attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction or repair thereof;

 

64



--------------------------------------------------------------------------------

(p) Liens existing on any capital assets (including under any Capitalized Lease
or any Operating Lease characterized or which should be characterized as a
Capitalized Lease pursuant to GAAP as in effect at such time) of any Subsidiary
of such Borrower at the time such Subsidiary is merged or consolidated with or
into such Borrower or merged with or consolidated into any Subsidiary and not
created in contemplation of such event;

(q) Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets other than
additions to or proceeds from the sale of such property;

(r) undetermined Liens and charges incidental to construction;

(s) Liens on Property or assets of a Subsidiary of a Borrower in favor of such
Borrower or a Subsidiary (other than a Project Finance Subsidiary, Non-Material
Subsidiary or SPC) that is directly or indirectly wholly owned by such Borrower;

(t) Liens representing the ownership interests or rights of a lessor or lessee
in a Property leased or owned by a Borrower or any of its Subsidiaries;

(u) Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization;

(v) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of Section 6.11(j) through
6.11(u); provided that (i) such Indebtedness is not secured by any additional
assets, and (ii) the amount of such Indebtedness secured by any such Lien is not
increased;

(w) Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of its business that (i) do not secure Indebtedness, (ii) do not
secure obligations in an aggregate amount exceeding $100,000,000 at any time,
and (iii) do not in the aggregate impair the use of the assets subject thereto
in the operation of its business in any manner which would reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

(x) assignments of rights to collect, and Liens on, Designated Charges and
proceeds thereof to provide for the payment of amounts owed in respect of
Approved Cost Recovery Bonds; and

(y) Liens not described in Sections 6.11(a) through 6.11(x) inclusive securing
Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed 10% of the Consolidated Tangible Assets of such Borrower at the time
of the incurrence of any such Lien; provided that (i) in the case of the
Company, each reference in this Section 6.11(y) to a “Subsidiary” of the Company
shall be deemed to be a reference to a “subsidiary” of the Company and (ii)
Liens permitted by Section 6.11(a) through 6.11(w) of the Illinois Credit
Agreement shall not be deemed to utilize any amount of such 10% basket.

 

65



--------------------------------------------------------------------------------

6.12. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) (i)
to pay dividends or make any other distribution on its common stock, (ii) to pay
any Indebtedness or other obligation owed to such Borrower or any other
Subsidiary of such Borrower, or (iii) to make loans or advances or other
Investments in such Borrower or any other Subsidiary of such Borrower, in each
case, other than (a) restrictions and conditions imposed by law or by this
Agreement or the Illinois Credit Agreement (or restrictions and conditions
imposed under refinancings or replacements of the Illinois Credit Agreement that
are substantially the same as those imposed by the Illinois Credit Agreement),
(b) restrictions and conditions existing as of the Restatement Effective Date,
in each case as identified on Schedule 2 (without giving effect to any amendment
or modification expanding the scope of any such restriction or condition), (c)
customary restrictions and conditions relating to an SPC contained in agreements
governing a Permitted Securitization and/or any Approved Cost Recovery Bond
transaction, (d) restrictions and conditions in agreements or arrangements
entered into by Electric Energy, Inc. regarding the payment of dividends or the
making of other distributions with respect to shares of its capital stock
(without giving effect to any amendment or modification expanding the scope of
any such restrictions or conditions) and (e) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder.

6.13. Leverage Ratio. No Borrower will permit the ratio of (a) its Funded Debt
to (b) its Consolidated Total Capitalization to be greater than 0.65 to 1.00 at
any time; provided that (i) for purposes of this Section 6.13, the Consolidated
Total Capitalization of a Borrower shall exclude that portion of the
Consolidated Net Worth of such Borrower that is attributable to the Consolidated
Net Worth of any of its Project Finance Subsidiaries, unless at the time
Consolidated Total Capitalization is to be determined (x) the Consolidated Net
Worth of such Project Finance Subsidiary shall equal or exceed 25% of its
Consolidated Total Capitalization and (y) no event of default in respect of
Indebtedness of such Project Finance Subsidiary shall have occurred and be
continuing, and (ii) for purposes of this Section 6.13 and all constituent
definitions utilized in the determination of the Leverage Ratio hereunder, the
Funded Debt of a Borrower shall exclude the Funded Debt of any of its Project
Finance Subsidiaries (solely as it relates to such Project Finance Subsidiary
and not any other Borrower or Subsidiary which is directly or contingently
liable therefor) whose contribution to Consolidated Net Worth is excluded from
Consolidated Total Capitalization pursuant to clause (i) above.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events (i) in respect of a
particular Borrower or, to the extent provided below, any of its Subsidiaries
shall constitute a Default with respect to such Borrower and (ii) in respect of
the Borrowing Subsidiary or, to the extent provided below, any of its
Subsidiaries shall also constitute a Default with respect to the Company;
provided that, for the avoidance of doubt, a Default or Unmatured Default solely
with

 

66



--------------------------------------------------------------------------------

respect to the Company or any of its subsidiaries (other than the Borrowing
Subsidiary and its Subsidiaries) will not constitute a Default or Unmatured
Default with respect to the Borrowing Subsidiary if and to the extent no such
Default or Unmatured Default otherwise exists with respect to the Borrowing
Subsidiary or any of its Subsidiaries:

7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent in
or in connection with this Agreement, any Credit Extension, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall, in each case, be false in any material respect on the date as of
which made or deemed made.

7.2. Such Borrower shall fail to pay (i) principal of any Loan when due, or (ii)
interest on any Loan or any Facility Fee or other Obligation under any of the
Loan Documents within five Business Days after such interest, fee or other
Obligation becomes due.

7.3. The breach by such Borrower of any of the terms or provisions of
Section 6.1(g) (solely as such provision relates to a Default), 6.2, 6.3 (solely
with respect to the preservation of the legal existence of such Borrower), 6.9,
6.10, 6.11, 6.12 or 6.13.

7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after the
earlier to occur of (i) written notice from the Agent or any Lender to such
Borrower or (ii) a Specified Officer receiving actual knowledge of any such
breach of any of the terms or provisions of this Agreement.

7.5. Failure of such Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) to pay when due (after the
expiration of any applicable grace or cure periods) any principal of or interest
on any of their Material Indebtedness, or the default by such Borrower or any of
its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) in the performance (beyond the applicable grace period with
respect thereto, if any) of any other term, provision or condition contained in
any of their respective Material Indebtedness Agreements or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any such Material Indebtedness Agreement to cause, such Material
Indebtedness to become due, or to be required to be prepaid or repurchased
(other than by a regularly scheduled payment or a mandatory prepayment of a
corresponding receipt by such Borrower or such Subsidiary (such as from the
proceeds of sale, transfer, loss or other disposition of property or the
issuance of Indebtedness, equity or other securities)) prior to its stated
maturity or, solely with respect to the Company with respect to the Illinois
Credit Agreement, any commitment to lend to such Borrower thereunder to be
terminated prior to its stated expiration date; or, as a result of any of the
foregoing, any Material Indebtedness of such Borrower or any of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC)
shall be declared to be due and payable or the remaining outstanding principal
amount thereof to be required to be prepaid or repurchased (other than by a
regularly scheduled payment or a mandatory prepayment of a corresponding receipt
by such Borrower or such Subsidiary (such as from the proceeds of sale,
transfer, loss or

 

67



--------------------------------------------------------------------------------

other disposition of property or the issuance of Indebtedness, equity or other
securities)) prior to the stated maturity thereof; provided that no Default
shall occur under this Section 7.5 as a result of (i) any notice of voluntary
prepayment delivered by such Borrower or any Subsidiary with respect to any
Indebtedness, (ii) any voluntary Disposition of assets by such Borrower or any
Subsidiary permitted hereunder as a result of which any Indebtedness secured by
such assets is required to be prepaid or (iii) any other transaction which would
otherwise be prohibited under any such Material Indebtedness Agreement if and to
the extent that concurrently with the consummation of such transaction the
Material Indebtedness thereunder is repaid in full with respect to the Borrower
or Subsidiary which would otherwise have been in default of such Material
Indebtedness Agreement (and, if such Material Indebtedness Agreement is the
Illinois Credit Agreement, the commitments available thereunder to such Borrower
or Subsidiary are terminated); and provided further that any “Default” of the
Company under the Illinois Credit Agreement that consists solely of, or
termination of any commitment to lend under the Illinois Credit Agreement that
results solely from, a default by the “Borrowing Subsidiary” or any of its
“Subsidiaries” thereunder and as defined therein shall not constitute a Default
under this Section 7.5.

7.6. Such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, (v) take any formal corporate or
partnership action to effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail within the statutorily mandated time period therefor (or
any extension thereof) to contest in good faith any appointment or proceeding
described in Section 7.7, or (vii) become unable, admit in writing its inability
or fail generally to pay its debts as they become due.

7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC ), a receiver, trustee, examiner, liquidator or similar official shall be
appointed for such Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) or any Substantial Portion
of its Property or the Property of any of its Subsidiaries (other than any
Project Finance Subsidiary, Non-Material Subsidiary or SPC), or a proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than any
Project Finance Subsidiary, Non-Material Subsidiary or SPC) and such appointment
shall continue undischarged or such proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days.

 

68



--------------------------------------------------------------------------------

7.8. Such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC), shall fail within 45 days to pay,
bond, stay, vacate or otherwise discharge one or more judgments or orders for
the payment of money in excess of $100,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate (net of any amount covered by
insurance).

7.9. An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
monetary liability resulting in a Material Adverse Effect on such Borrower.

7.10. Nonpayment when due (after giving effect to any applicable grace period)
by such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC), of obligations or settlement
amounts under one or more Rate Management Transactions or other swap, forward,
future or derivative transactions, options or similar transactions in an
aggregate amount of $100,000,000 or more (after giving effect to all netting
arrangements and agreements), or the breach (beyond any grace period applicable
thereto) by such Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) of any term, provision or
condition contained in one or more Rate Management Transactions or other swap,
forward, future or derivative transactions, options or similar transactions the
effect of which is to cause, or to permit the counterparty(ies) thereof to
cause, the termination of such Rate Management Transactions or other swap,
forward, future or derivative transactions, options or similar transactions
resulting in liability of such Borrower or such Subsidiaries for obligations
and/or settlement amounts under such Rate Management Transactions or other swap,
forward, future or derivative transactions, options or similar transactions in
an aggregate amount of $100,000,000 or more (after giving effect to all netting
arrangements and agreements); provided that no Default shall occur under this
Section 7.10 as a result of (i) any notice of voluntary termination delivered by
such Borrower or any Subsidiary with respect to any such Rate Management
Transaction or other swap, forward, future or derivative transaction, option or
similar transaction or (ii) any other transaction which would otherwise be
prohibited under any such Rate Management Transaction or other swap, forward,
future or derivative transaction, option or similar transaction if and to the
extent that concurrently with the consummation of such transaction the
settlement amounts thereunder are repaid in full with respect to the Borrower or
Subsidiary which would otherwise have been in default of such Rate Management
Transaction or other swap, forward, future or derivative transaction, option or
similar transaction.

7.11. Any Change in Control with respect to such Borrower shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder to such Borrower (and, if
such Borrower is the Borrowing Subsidiary, to the Company) shall automatically
terminate and the Obligations of such Borrower (and, if such Borrower is the
Borrowing Subsidiary, of the Company) shall immediately become

 

69



--------------------------------------------------------------------------------

due and payable without any election or action on the part of the Agent, any
Issuing Bank or any Lender. If any other Default occurs with respect to a
Borrower, the Required Lenders (or the Agent at the direction of the Required
Lenders) may terminate or suspend the obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder to such Borrower,
or declare the Obligations of such Borrower (and, in the case of a Default with
respect to a Borrowing Subsidiary, of the Company) to be due and payable, or
both, whereupon the Obligations of such Borrower (and, in the case of a Default
with respect to the Borrowing Subsidiary, of the Company) shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which such Borrower hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.

8.2. Amendments. None of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by each Borrower, the Agent and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Agent and the other party or parties thereto, in
each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by each Borrower and the Agent to correct any
administrative or other manifest error, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least seven Business
Days’ prior written notice thereof and the Agent shall not have received, within
seven Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment, (ii) no such agreement shall (A) increase the Commitment of any
Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (C) except as expressly otherwise provided herein, postpone
the scheduled maturity date of any Loan or LC Disbursement or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(D) change the definition of the term “Pro Rata Share” or change Section 11.2 in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender or (E) change any of the provisions
of this Section or the percentage set forth in the definition of the term
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, and (iii) no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the Agent or any
Issuing Bank without the prior written consent of the Agent or such Issuing
Bank, as the case may be.

 

70



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the applicable Borrower, the Required
Lenders and the Agent if, by the terms of such agreement, (i) the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) upon the effectiveness of such
amendment, each Lender not consenting to such amendment shall receive payment in
full of the principal of and interest accrued on each Advance made by it and all
other amounts owing to it or accrued for its account under this Agreement.

8.3. Preservation of Rights. No omission of the Lenders, the Agent or the
Issuing Banks to exercise or delay in exercising any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or Unmatured Default or the inability of a Borrower
to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Agent with the consent of, the requisite number
of Lenders required pursuant to Section 8.2, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the Agent, the
Issuing Banks and the Lenders until all of the Obligations have been paid in
full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to
either Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent, each Issuing Bank and the Lenders, and between
the Agent, each Issuing Bank and the Lenders on one hand, and the Borrowers
individually on the other hand, and supersede all prior agreements and
understandings among and between such parties, as the case may be, relating to
the subject matter thereof (but do not supersede (a) any provisions of the fee
letters related to the credit facilities established hereby or (b) the
indemnification and reimbursement provisions of any commitment letter related to
the credit facilities established hereby to the extent applicable to the
Arrangers and the Initial Lenders (as such terms are defined

 

71



--------------------------------------------------------------------------------

therein) in their capacities as such, that in each case do not by the terms of
such documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect).

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Agent is authorized to act as such). The failure of the
Agent, any Lender or any Issuing Bank to perform any of its obligations
hereunder shall not relieve the Agent, any other Lender or any Issuing Bank of
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.1(c)), and, with respect to Sections 9.6,
9.10 and 10.11, the Arrangers, the Syndication Agents, the Documentation Agents
and the Related Parties of any of the Agent, any Arranger, any Syndication
Agent, any Documentation Agent, any Issuing Bank and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

9.6. Expenses; Indemnification.

(a) Subject to paragraph (c) below, the Borrowers shall reimburse the Agent and
each Arranger (but not the Lenders) for any reasonable out-of-pocket costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees (which attorneys and paralegals may be employees of the Agent
or the Arrangers) and time charges of one outside legal counsel for the Agent
and the Arrangers, and reasonable out-of-pocket expenses of and reasonable fees
for other advisors and professionals engaged by the Agent or any Arranger) paid
or incurred by the Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification and
administration of the Loan Documents (such legal out-of-pocket expenses and fees
to be limited to the fees of Cravath, Swaine & Moore LLP insofar as the
arrangement, syndication, negotiation, documentation and closing of the credit
facilities established hereby are concerned). Subject to paragraph (c) below,
the Borrowing Subsidiary and the Company also agree to reimburse the Agent, each
Arranger and, during a Default, the Issuing Banks and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges and expenses of
attorneys and paralegals for the Agent, the Arrangers, the Issuing Banks and the
Lenders, which attorneys and paralegals may be employees of the Agent, the
Arrangers, the Issuing Banks or the Lenders) paid or incurred by the Agent, such
Arranger, any Issuing Bank or any Lender in connection with the collection of
the Obligations and enforcement of the Loan Documents.

(b) Subject to paragraph (c) below, the Borrowers hereby further agree to
indemnify the Agent, each Arranger, each Issuing Bank, each Lender and their
Related Parties against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses or liabilities related to or
resulting from litigation or preparation therefor, whether commenced by the
Borrowers or their Affiliates or by any third party and whether or not the
Agent, any Arranger, any Issuing Bank, any Lender or any Affiliate is a party
thereto, and all attorneys’ and

 

72



--------------------------------------------------------------------------------

paralegals’ fees, time charges and expenses of attorneys and paralegals of the
party seeking indemnification, which attorneys and paralegals may or may not be
employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder, except to the extent
that they have resulted, as determined in a final non-appealable judgment by a
court of competent jurisdiction, (i) from the gross negligence or willful
misconduct of the party seeking indemnification, (ii) from the material breach
by the party seeking indemnification of its agreements hereunder or under the
other Loan Documents (it being agreed, however, that no such breach shall be
deemed to occur as a result of any reasonable assertion in good faith by any
indemnified party that any condition to any of its obligations hereunder has not
been satisfied) or (iii) from claims of one or more indemnified parties against
another indemnified party (other than claims against the Agent (or any other
designated agent), any Issuing Bank or any Arranger in their capacities as such)
and not involving any act or omission of the Borrowers or their subsidiaries or
any of their respective Affiliates (or any such person’s officers, directors,
employees, advisors, agents or representatives).

(c) Each amount payable under paragraph (a) or (b) of this Section shall be an
obligation of, and shall be discharged by (i) to the extent arising out of acts,
events and circumstances related to a particular Borrower, such Borrower, and
(ii) otherwise, both Borrowers, with each of them being severally, but not
jointly, liable for its Contribution Percentage of such amount; provided that
the Company agrees that, if the Borrowing Subsidiary shall fail to pay any
amount owed by it under clause (ii) of this paragraph (c) after a demand shall
have been made by the Person to which such amount is owed, the Company shall
promptly pay such amount (the Company hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor of the obligations of the
Borrowing Subsidiary under this Section).

(d) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Agent, any Arranger or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Agent, the
Arrangers or such Issuing Bank, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent, the Arrangers or such
Issuing Bank in its capacity as such.

(e) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Availability
Termination Date of such Borrower.

(f) No indemnified party referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from the gross negligence or willful misconduct of such
disclosing party or other indemnified party, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

73



--------------------------------------------------------------------------------

9.7. [Reserved].

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by either Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the request of the Company, the Agent or the Required Lenders, to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating such Borrower’s and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Company, the Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles, as they relate solely to such change, shall mean
generally accepted accounting principles as of the date of such
amendment. Notwithstanding the foregoing, all financial statements to be
delivered by the Borrowers pursuant to Section 6.1 shall be prepared in
accordance with generally accepted accounting principles in effect at such time
(subject in the case of interim financial statements, to the absence of
footnotes and year-end adjustments). Notwithstanding the foregoing, (a) for
purposes of all financial or covenant calculations made under this Agreement and
for purposes of defining and calculating Capitalized Leases, Capitalized Lease
Obligations, Indebtedness and Funded Debt hereunder for such purposes, all
leases or other agreements of any Person deemed to be a lease under GAAP (as in
effect from time to time) (whether such lease or other agreement is existing as
of the date hereof or hereafter entered into) that would not be characterized as
(i) a Capitalized Lease under GAAP as in effect as of December 31, 2015 or
(ii) (1) a Capitalized Lease Obligation, (2) Indebtedness or (3) Funded Debt, in
each case, under this Agreement as in effect as of the Restatement Effective
Date, will not be deemed to be (i) a Capitalized Lease or finance lease as a
result of any change in GAAP occurring or coming into or taking effect after
December 31, 2015, or (ii) (1) a Capitalized Lease Obligation, (2) Indebtedness
or (3) Funded Debt, respectively, as a result of any change in GAAP occurring or
coming into or taking effect after the Restatement Effective Date, including, in
the case of each of clauses (i) and (ii), ASC Topic 840 or 842 or any similar or
successor pronouncement or rule and (b) all accounting terms used in the
calculation of any financial covenant or test shall be interpreted and all
accounting determinations hereunder in the calculation of any financial covenant
or test shall be made, (i) without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

74



--------------------------------------------------------------------------------

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders, each Issuing Bank and the Agent on the other hand
shall be solely that of borrower and lender. No provision in any Loan Document,
the transactions contemplated thereby, any relationships established thereby,
any communications pursuant thereto or the nature of services provided by the
Lenders, each Issuing Bank and the Agent shall create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lenders, each
Issuing Bank and the Agent on the one hand and the Borrowers and their
subsidiaries, Affiliates or equityholders on the other hand. None of the Agent,
any Arranger, any Issuing Bank or any Lender undertakes any responsibility to
the Borrowers to review or inform the Borrowers of any matter in connection with
any phase of the Borrowers’ businesses or operations. The Borrowers agree that
none of the Agent, any Arranger, any Issuing Bank or any Lender shall have
liability to the Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrowers in connection with, arising out of or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents or any act, omission or event occurring in connection
therewith unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from (a) the gross
negligence or willful misconduct of the party from which recovery is sought or
(b) the material breach by the party from which recovery is sought of its
agreements hereunder or under the other Loan Documents (it being agreed,
however, that no such breach shall be deemed to occur as a result of any
reasonable assertion in good faith by the Agent, any Arranger, any Issuing Bank
or any Lender that any condition to any of its obligations hereunder has not
been satisfied). None of the Borrowers, the Agent, any Arranger, any Issuing
Bank or any Lender shall have any liability for, and each of the Agent, each
Arranger, each Issuing Bank, each Lender and each Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages in connection with, arising out of or in any way related to the
Loan Documents or the transactions contemplated thereby; provided that each
Borrower shall be obligated as, and subject to the limitations, provided in
Section 9.6 to indemnify the Agent, each Arranger, each Issuing Bank, each
Lender and their Related Parties against any special, indirect, consequential or
punitive damages that may be awarded against them.

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from either Borrower pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to, and agents,
officers and employees of, such Lender or Issuing Bank, in each case which have
been informed as to the confidential nature of such information, for use solely
in connection with the transactions contemplated hereby, (iii) to regulatory
officials having jurisdiction over it or its Affiliates, (iv) to any Person as
required by law, regulation, or legal process (provided that, to the extent
legally permitted, such Lender or Issuing Bank shall provide each Borrower with
notice of such required disclosure to permit the Borrowers to contest the
necessity thereof), (v) to any

 

75



--------------------------------------------------------------------------------

Person in connection with any legal proceeding arising under or in connection
with this Agreement, the Loan Documents or the transactions contemplated hereby
to which such Lender or Issuing Bank is a party (provided that, to the extent
legally permitted, such Lender or Issuing Bank shall provide the Borrowers with
notice of such required disclosure to permit the Borrowers to contest the
necessity thereof), (vi) to any assignee of or participant in, or prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, if and to the extent such Person has been informed as to the
confidential nature of such information and has agreed to treat such information
in accordance with the terms of this Section 9.11, (vii) to such Lender’s or
Issuing Bank’s direct or indirect contractual counterparties in swap agreements
or credit insurance providers with respect to the credit facilities established
hereunder, or to legal counsel, accountants and other professional advisors to
any of the foregoing, in each case which have been informed as to the
confidential nature of such information and have agreed to treat such
information in accordance with the terms of this Section 9.11, (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to this Agreement or the Advances hereunder, (ix) with the consent of
such Borrower , (x) to any other party to this Agreement, (xi) in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (xii)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
established hereunder and (xiii) information that is of the type routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, such as information identifying the
Company, the type, amount and maturity of the credit facility established hereby
and the roles and titles of the Arrangers and Agents named on the cover hereof
(but excluding any confidential information relating to the Borrowers).

9.12. Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of such Lender in and under the Loan Documents shall not constitute
such “plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. Each Borrower, each Lender and each Issuing Bank hereby
acknowledges and agrees that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.

9.15. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender or Issuing Bank to identify the
Borrowers in accordance with its requirements. The Borrowers shall, promptly
following a request by the Agent or any Lender or Issuing Bank, provide all

 

76



--------------------------------------------------------------------------------

documentation and other information that the Agent or such Lender or Issuing
Bank reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA Patriot Act.

9.16. Non-Public Information. Each Lender acknowledges that all information,
including requests for waivers and amendments, furnished by the Borrowers or the
Agent pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Agent that (i) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article
X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender or any Issuing Bank by reason of this Agreement
or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders and the Issuing Banks with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ and the Issuing Banks’ contractual
representative, the Agent (i) does not hereby assume any fiduciary duties to any
of the Lenders or the Issuing Banks, (ii) is a “representative” of the Lenders
and the Issuing Banks within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders and
the Issuing Banks hereby agrees to assert no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent. Without limiting any other power granted under any
Loan Document, each Lender authorizes and directs the Agent to vote all the
interests of the Lenders as a single bloc based upon the direction of the
Required Lenders as contemplated by any Loan Document.

 

77



--------------------------------------------------------------------------------

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
(i) the gross negligence or willful misconduct of the party from which recovery
is sought or (ii) the material breach by such party of its agreements hereunder
or under the other Loan Documents (it being agreed, however, that no such breach
shall be deemed to occur as a result of any reasonable assertion in good faith
by the Agent, any Arranger, any Issuing Bank or any Lender that any condition to
any of its obligations hereunder has not been satisfied).

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender and each Issuing Bank;
(c) the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered solely to the Agent; (d) the existence or
possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrowers or any
guarantor of any of the Obligations or of any of the Borrowers’ or any such
guarantor’s respective subsidiaries. The Agent shall have no duty to disclose to
the Lenders or the Issuing Banks information that is not required to be
furnished by the Borrowers to the Agent at such time, but is voluntarily
furnished by the Borrowers to the Agent (either in its capacity as Agent or in
its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders and
each Issuing Bank. The Lenders and each Issuing Bank hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such). The Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction in writing by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and

 

78



--------------------------------------------------------------------------------

attorneys-in-fact and shall not be answerable to the Lenders or the Issuing
Banks, except as to money or securities received by it or its authorized agents,
for the default or misconduct of any such agents or attorneys-in-fact selected
by it with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and the
Issuing Banks and all matters pertaining to the Agent’s duties hereunder and
under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, facsimile, statement,
paper or document believed by it in good faith to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent, severally and not jointly, ratably in proportion to the
their Pro Rata Shares of the Aggregate Commitment (or, if the Aggregate
Commitment has been terminated, of the Aggregate Outstanding Credit Exposure)
(determined as of the date of any such request by the Agent), (a) for any
amounts not reimbursed by the Borrowers for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents in its capacity as
Agent, (b) to the extent not paid by the Borrowers, for any other expenses
incurred by the Agent on behalf of the Lenders or the Issuing Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders or Issuing Banks) and (c) to the extent not paid by
the Borrowers, for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including for any such amounts incurred by or asserted against the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders or Issuing Banks), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, (ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof and (iii) the Agent shall
reimburse the Lenders for any amounts the Lenders have paid to the extent such
amounts are subsequently recovered from the Borrowers. The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations,
termination and expiration of the Letters of Credit and termination of this
Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Borrowers, the
Lenders and the Issuing Banks.

 

79



--------------------------------------------------------------------------------

10.10. Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with each Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, 45 days after the retiring Agent gives
notice of its intention to resign. Upon any such resignation, the Required
Lenders, with the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed, provided that such consent shall not be
required in the event and continuation of a Default), shall have the right to
appoint, on behalf of the Borrowers and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders or
consented to by the Borrowers within 30 days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of the Borrowers and the Lenders, a successor Agent. Notwithstanding the
previous sentence, the Agent may at any time without the consent of the
Borrowers or any Lender or any Issuing Bank, appoint any of its Affiliates which
is a commercial bank as a successor Agent hereunder. If the Agent has resigned
and no successor Agent has been appointed, the Required Lenders may perform all
the duties of the Agent hereunder and the Borrowers shall make all payments in
respect of the Obligations to the applicable Lenders and for all other purposes
shall deal directly with the Lenders. If the Agent has resigned and, at such
time, holds cash collateral under this Agreement, the Agent shall continue to
hold such cash collateral for the benefit of the Lenders and the applicable
Issuing Bank until a successor Agent has been appointed. No successor Agent
shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Unless otherwise agreed by the Company, any such
successor Agent shall be a Lender or, if no Lender will accept such appointment,
a commercial bank having capital and retained earnings of at least
$1,000,000,000 (or such lower amount as shall be acceptable to the
Company). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers,

 

80



--------------------------------------------------------------------------------

privileges and duties of the resigning Agent. Upon the effectiveness of the
resignation of the Agent, the resigning Agent shall be discharged from its
duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation of the Agent, the provisions of this Article X
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder
and under the other Loan Documents.

10.13. Agent and Arrangers Fees. Each Borrower severally and not jointly agrees
to pay to the Agent and each Arranger, for their respective accounts, the agent
and arrangers fees separately agreed to by such Borrowers, the Agent and such
Arranger pursuant to and in accordance with those certain fee letters dated as
of October 28, 2016 and as otherwise mutually agreed to in writing from time to
time.

10.14. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates (it being agreed that the Agent will remain responsible
for the performance of all such duties). Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.

10.15. Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents. The Persons identified in this Agreement as “Joint Arrangers”, “Joint
Bookrunners”, “Syndication Agents” and “Documentation Agents”, in such
capacities, shall have no right, power, obligation, liability, responsibility or
duty under this Agreement. Without limiting the foregoing, such Persons, in such
capacities, shall not have or be deemed to have a fiduciary relationship with
any other Person. Each Lender hereby makes the same acknowledgements with
respect to such Persons as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent or any payment
Default pursuant to Section 7.2 occurs with respect to a Borrower, or any other
Default with respect to a Borrower shall occur and be continuing and the
Required Lenders shall have terminated any Commitments as to such Borrower or
accelerated the maturity of any Loans to such Borrower, then any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender or any Issuing Bank
to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing by such Borrower to such Lender or
such Issuing Bank, whether or not the Obligations, or any part thereof, shall
then be due. Promptly upon the exercise of its right of setoff hereunder, each
Lender and Issuing Bank shall deliver written notice thereof to the Agent and
the Agent shall make such notice available to the other Lenders and Issuing
Banks.

 

81



--------------------------------------------------------------------------------

11.2. Ratable Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to either Borrower, any other Subsidiary or any Affiliate of any of
the foregoing (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent, each Lender and each Issuing Bank (and any attempted assignment or
transfer by either Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b) Assignments.

 

  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Lenders, Affiliates of Lenders, Approved Funds or
other Persons, other than, in each case, a natural person, a Defaulting Lender,
a Borrower or a subsidiary or Affiliate of a Borrower (any such permitted
assignee being called an “Eligible Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) each Borrower; provided that no consent of the Borrowers shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if a Default has occurred and is continuing, for any other assignment;
provided further, that each Borrower will be deemed to have consented to an
assignment if it does not respond to a written request for a consent thereto
within 10 Business Days after actual receipt of such request;

 

82



--------------------------------------------------------------------------------

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender; and

(C) each Issuing Bank.

 

  (ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each Borrower and the Agent
otherwise consent; provided that no such consent of the Borrowers shall be
required if a Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, state
and foreign securities laws.

 

  (iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the

 

83



--------------------------------------------------------------------------------

  case of an Assignment and Assumption covering all the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Article III
and Section 9.6). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such Lender’s rights or obligations as provided in Section
12.1(c).

 

  (iv) The Agent, acting solely for this purpose as a non-fiduciary agent, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by either Borrower and, as to entries pertaining to it, any Issuing
Bank or Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

  (v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 3.5(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in this Section and any written consent to such assignment required
by this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph. Each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Agent that such assignee is an Eligible Assignee.

(c) Participations.

 

  (i)

Any Lender may, without the consent of either Borrower, the Agent or any Issuing
Bank, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve, without the consent

 

84



--------------------------------------------------------------------------------

  of any Participant, any amendment, modification or waiver of any provision of
this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to Section 8.2 that affects such Participant or requires the approval of
all of the Lenders. Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Article III to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.1 as
though it were a Lender; provided such Participant agrees to be subject to
Section 11.2 as though it were a Lender.

 

  (ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5 as though it
were a Lender.

 

  (iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under any Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of any
Loan Document notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent shall have no responsibility for maintaining a Participant
Register.

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

85



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i) if to either Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Ryan Martin, Vice President and
Treasurer (Facsimile No. (314) 554-6328);

 

  (ii) if to the Agent, to JPMorgan Chase Bank N.A., Wholesale Loan Operations,
500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention of Michelle
Carey (Telephone No. (302) 634-1836, Facsimile No. (302) 634-1417, Electronic
mail: michelle.x.carey@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, NY 10179, Attention of Bridget
Killackey (Facsimile No. (212) 270-3308); and

 

  (iii) if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or either Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt; provided if any notice or other communication is received after a
recipient’s normal business hours, such notice or other communication shall be
deemed received upon the opening of the recipient’s next Business Day.

13.2. Change of Address. Either Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

86



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; BAIL-IN

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER, EACH ISSUING BANK AND
THE AGENT HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY AND COUNTY OF NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND EACH SUCH PERSON HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT OR ANY LENDER OR ISSUING BANK TO BRING PROCEEDINGS AGAINST EITHER BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY EITHER
BORROWER AGAINST THE AGENT, ANY LENDER OR ANY ISSUING BANK OR ANY AFFILIATE OF
THE AGENT, ANY LENDER OR ANY ISSUING BANK INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY AND COUNTY OF NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

87



--------------------------------------------------------------------------------

15.4. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

AMEREN CORPORATION,   by  

/s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Vice President and Treasurer UNION
ELECTRIC COMPANY,   by  

/s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Vice President and Treasurer JPMORGAN
CHASE BANK, N.A., as Agent, an Issuing Bank and a Lender,   by  

/s/ Bridget Killackey

    Name:   Bridget Killackey     Title:   Executive Director

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Bank and a Lender,   by  

/s/ Craig J. Malloy

    Name: Craig J. Malloy     Title: Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Issuing Bank and a Lender,   by  

/s/ Chi-Cheng Chen

    Name: Chi-Cheng Chen     Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender,

  by  

/s/ James B. Meanor II

    Name: James B. Meanor II     Title: Managing Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Issuing Bank and a Lender,   by  

/s/ Nelson Chang

   

Name: Nelson Chang

   

Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER: BNP Paribas   by  

/s/ Theodore Sheen

    Name: Theodore Sheen     Title: Director   by  

/s/ Karima Omar*

    Name: Karima Omar     Title: Vice President

 

* For Lenders requiring a second signature line.

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: The Bank of New York Mellon   By  

/s/ Richard K. Fronapfel, Jr.

    Name: Richard K. Fronapfel, Jr.     Title: Vice President

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: Fifth Third Bank   by  

/s/ Mark Stapleton

    Name: Mark Stapleton     Title: Vice President

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA   By  

/s/ Josh Rosenthal

    Name: Josh Rosenthal     Title: Authorized Signatory

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION   by  

/s/ Lisa A. Ryder

    Name: Lisa A. Ryder     Title: Senior Vice President

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA   by  

/s/ Rahul D. Shah

    Name: Rahul D. Shah     Title: Authorized Signatory

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: Sumitomo Mitsui Banking Corporation   By  

/s/ James D. Weinstein

    Name: James D. Weinstein     Title: Managing Director

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: SunTrust Bank   By  

/s/ Shannon Juhan

    Name: Shannon Juhan     Title: Director

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: TD Bank, N.A.   by  

/s/ Vijay Prasad

    Name: Vijay Prasad     Title: Senior Vice President   by  

*

    Name:     Title:

 

* For Lenders requiring a second signature line.

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: U.S. Bank National Association   by  

/s/ Michael E. Temnick

    Name: Michael E. Temnick     Title: Vice President

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL

                    ASSOCIATION

  BY:  

/s/ Frederick W. Price

    Name: Frederick W. Price     Title: Managing Director

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: Morgan Stanley Bank, N.A.   by  

/s/ Michael King

    Name: Michael King     Title: Authorized Signatory

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: CoBank, ACB   by  

/s/ Josh Batchelder

    Name: Josh Batchelder     Title: Vice President   by  

*

    Name:     Title:

 

* For Lenders requiring a second signature line.

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: PNC Bank, National Association   by  

/s/ Jon R Hinard

    Name: Jon R Hinard     Title: Managing Director

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: National Cooperative Services Corporation   by  

/s/ Ann Shankroff

    Name: Ann Shankroff     Title: Assistant Secretary-Treasurer

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: THE NORTHERN TRUST COMPANY   by  

/s/ John Lascody

    Name: John Lascody     Title: Vice President   by  

*

    Name:     Title:

 

* For Lenders requiring a second signature line.

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

LENDER: Commerce Bank   by  

/s/ Peter Ouchi

    Name: Peter Ouchi     Title: Vice President

[Signature Page to Ameren Missouri Credit Agreement]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

J.P. Morgan Chase Bank, N.A.

   $ 56,190,476.19   

Barclays Bank PLC

   $ 56,190,476.19   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 56,190,476.19   

Bank of America, N.A.

   $ 56,190,476.19   

Mizuho Bank, Ltd.

   $ 56,190,476.19   

BNP Paribas

   $ 47,619,047.62   

The Bank of New York Mellon

   $ 47,619,047.62   

Fifth Third Bank

   $ 47,619,047.62   

Goldman Sachs Bank USA

   $ 47,619,047.62   

KeyBank National Association

   $ 47,619,047.62   

Royal Bank of Canada

   $ 47,619,047.62   

Sumitomo Mitsui Banking Corporation

   $ 47,619,047.62   

SunTrust Bank

   $ 47,619,047.62   

TD Bank, N.A.

   $ 47,619,047.62   

U.S. Bank National Association

   $ 47,619,047.62   

Wells Fargo Bank, National Association

   $ 47,619,047.62   

Morgan Stanley Bank, N.A.

   $ 47,619,047.62   

CoBank, ACB

   $ 42,857,142.85   

PNC Bank, National Association

   $ 42,857,142.85   

National Cooperative Services Corporation

   $ 23,809,523.81   

The Northern Trust Company

   $ 23,809,523.81   

Commerce Bank

   $ 14,285,714.29      

 

 

 

Total:

   $ 1,000,000,000.00      

 

 

 



--------------------------------------------------------------------------------

EXISTING LETTERS OF CREDIT SCHEDULE

 

Account Party

  

Issuing Bank

  

Original

Amount

  

Current Amount

  

GTY Issue Number

None



--------------------------------------------------------------------------------

LC COMMITMENT SCHEDULE

 

Issuing Bank

   LC Commitment  

J.P. Morgan Chase Bank, N.A.

   $ 20,000,000.00   

Barclays Bank PLC

   $ 20,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 20,000,000.00   

Bank of America, N.A.

   $ 20,000,000.00   

Mizuho Bank, Ltd.

   $ 20,000,000.00   



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable Margin or Fee

   Level
I
Status     Level
II
Status     Level
III
Status     Level
IV
Status     Level
V
Status     Level
VI
Status  

LIBOR Spread/LC Participation Fee

     0.800 %      0.900 %      1.000 %      1.075 %      1.275 %      1.475 % 

ABR Spread

     0.000 %      0.000 %      0.000 %      0.075 %      0.275 %      0.475 % 

Facility Fee

     0.075 %      0.100 %      0.125 %      0.175 %      0.225 %      0.275 % 

Level Status shall be determined based upon the applicable Ratings for the
applicable Borrower provided by Moody’s and S&P. If the applicable Borrower is
split-rated, then (a) if the Ratings differential is one level, each rating
agency will be deemed to have a Rating corresponding to the higher level and (b)
if the Ratings differential is two levels or more, then each rating agency will
be deemed to have a Rating corresponding to the level one level below the higher
Rating. For purposes of the foregoing, a rating agency that shall not have a
Rating in effect shall be deemed to have a Rating below Baa2 or BBB, as the case
may be.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable Borrower’s Status as determined from its then-current
Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be determined with
respect to Facility Fees and LC Participation Fees of each Borrower in
accordance with the foregoing table based on such Borrower’s Status as
determined from its then-current Moody’s Rating and S&P Rating. The Rating in
effect on any date for the purposes of this Pricing Schedule is that in effect
at the close of business on such date; provided that no upgrade in Ratings shall
take effect prior to the receipt by the Agent of notice thereof from either
Borrower.

“Level I Status” exists at any date if, on such date, the applicable entity’s
Moody’s Rating is A1 or better and the applicable entity’s S&P Rating is A+ or
better.

“Level II Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status and (ii) the applicable entity’s Moody’s
Rating is A2 or better and the applicable entity’s S&P Rating is A or better.

“Level III Status” exists at any date if, on such date, (i) the applicable
entity has not qualified for Level I Status or Level II Status and (ii) the
applicable entity’s Moody’s Rating is A3 or better and the applicable entity’s
S&P Rating is A- or better.

“Level IV Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the applicable entity’s Moody’s Rating is Baa1 or better and the applicable
entity’s S&P Rating is BBB+ or better.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status, Level III Status or Level
IV Status and (ii) the applicable entity’s Moody’s Rating is Baa2 or better and
the applicable entity’s S&P Rating is BBB or better.

“Level VI Status” exists at any date if, on such date, the applicable entity has
not qualified for Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Moody’s Rating” means at any time, with respect to either Borrower, the public
rating issued by Moody’s as then in effect with respect to such Borrower’s
senior unsecured long-term debt securities without third-party credit
enhancement or, if no such rating is then in effect, such Borrower’s issuer
rating then in effect issued by Moody’s.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“S&P Rating” means, at any time with respect to either Borrower, the public
rating issued by S&P as then in effect with respect to such Borrower’s senior
unsecured long-term debt securities without third-party credit enhancement or,
if no such rating is then in effect, such Borrower’s corporate credit rating
then in effect issued by S&P.

“Rating” means a Moody’s Rating or an S&P Rating.



--------------------------------------------------------------------------------

SCHEDULE 1

LIENS

(see Section 6.11(e))

None.

 

Schedule 1 Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

RESTRICTIVE AGREEMENTS

(see Section 6.12)

Union Electric Company

Union Electric Company Restated Articles of Incorporation: Dividend Restriction.
Before any dividends on the Common Stock of Union Electric Company shall be paid
or declared or set apart for payment, the holders of Union Electric Company’s
outstanding Preferred Stock at such time shall have received, out of any funds
legally available for the declaration of dividends, payment in cash of all
accumulated dividends.

 

Schedule 2 Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

CONTINGENT OBLIGATIONS

(See Section 5.4)

None.

 

Schedule 3 Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

DISCLOSED MATTERS

(See Section 1.1)

None.

 

Schedule 4 Page 1



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

BORROWERS’ COUNSEL’S OPINION

See attached.



--------------------------------------------------------------------------------

December 7, 2016

To the Lenders and

JPMorgan Chase Bank, N.A., as Agent

383 Madison Avenue

New York, NY 10179

Dear Ladies and Gentlemen:

I, Gregory L. Nelson, am the Senior Vice President, General Counsel and
Secretary of Ameren Corporation, a Missouri corporation (the “Company”), and its
subsidiary Union Electric Company, d/b/a Ameren Missouri, a Missouri corporation
(“UE” and together with the Company, the “Borrowers” and each a “Borrower”). I,
or lawyers under my direction, have acted as counsel for each of the Borrowers
in connection with the Amended and Restated Credit Agreement dated as of
December 7, 2016 the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Borrowers) as reflected adjacent to such individual’s
signature on the Credit Agreement and the Notes (each a “Loan Document” and
collectively, the “Loan Documents”), the genuineness of all signatures (other
than those of representatives of the Borrowers appearing on the Loan Documents),
the authenticity of all documents furnished to me as originals, the conformity
to originals of all documents furnished to me as certified or photostatic copies
and the authenticity of the originals of such documents. In addition, I have
assumed without independent investigation that (i) the Loan Documents have been
duly authorized, executed and delivered by the Lenders and the Agent, and
constitute their valid, lawful and binding obligation and agreement, and (ii)
there is no separate agreement, undertaking, or course of dealing modifying,
varying or waiving any of the terms of the Loan Documents. As to matters of fact
not independently established by me relevant to the opinions set forth herein, I
have relied without independent investigation on the representations contained
in the Loan Documents and in certificates of public officials and responsible
representatives of each Borrower furnished to me; provided, however, that I
advise that in the course of my representation of the Borrowers, I have obtained
no information that leads me to believe that any such representation or
certificate is untrue or misleading in any material respect.



--------------------------------------------------------------------------------

Upon the basis of and subject to the foregoing, I am of the opinion that:

1. Each of the Borrowers is a corporation, incorporated, validly existing and in
good standing under the laws of the State of Missouri and has all requisite
authority to conduct its business as presently conducted in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower to
be qualified to transact business in any such jurisdiction to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.

2. Each of the Borrowers has the power and authority and legal right to execute
and deliver, and to perform its obligations under, the Loan Documents to which
such Borrower is a party. The execution and delivery by each of the Borrowers of
the Loan Documents to which such Borrower is a party, and the performance by
each of the Borrowers of its obligations under the Loan Documents to which such
Borrower is a party, have been duly authorized by proper proceedings, and the
Loan Documents to which such Borrower is a party constitute legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights generally; (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); and (iii) requirements of reasonableness, good faith and fair dealing.

3. Neither the execution and delivery by the Borrowers of the Loan Documents to
which such Borrowers are parties, nor the consummation of the transactions
contemplated therein, nor the performance by the Borrowers of the obligations
thereunder, (x) violate (i) any law, rule, or regulation of the State of
Missouri or the United States of America, or any order, writ, judgment,
injunction, decree or award binding on such Borrower or (ii) such Borrower’s
articles or certificate of incorporation or by-laws, or (iii) the provisions of
any indenture, any material instrument or any material agreement to which such
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or (y) conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of such Borrower pursuant to the terms of, any such indenture,
instrument or agreement. Except as set forth in opinion paragraph 6 below, no
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by such Borrower, is required to be
obtained by such Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings and issuances of Letters of Credit for the
account of such Borrower under the Loan Documents, the payment and performance
by such Borrower of its Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents with respect to such Borrower.

4. Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting the Borrowers or any of their Subsidiaries, which, if determined
adversely to such Borrower or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower or
which seeks to prevent, enjoin or delay the making of any Loans or would
adversely effect the legality, validity or enforceability of the Loan Documents
as to such Borrower or the ability of such Borrower to perform the transactions
contemplated therein.

 

- 2 -



--------------------------------------------------------------------------------

5. No Borrower is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6. The Company is a “holding company” and UE is a “public utility,” as such
terms are defined in the Public Utility Holding Company Act of 2005. The FERC,
in accordance with Section 204 of the Federal Power Act, has issued a FERC Order
dated February 29, 2016, with respect to UE, which is in full force and effect,
authorizing the incurrence of short-term indebtedness by UE in an aggregate
principal amount outstanding not to exceed $1 billion. The authorization under
the February 29, 2016 FERC Order expires March 16, 2018. Unless such
authorization is no longer required by applicable laws and regulations,
additional authorization from the FERC (or any governmental agency that succeeds
to the authority of the FERC) or the Missouri Public Service Commission will be
necessary for UE to obtain any Advances under the Credit Agreement or to incur
or issue short-term indebtedness, including Advances extended under the Credit
Agreement, after March 16, 2018. No regulatory authorizations, approvals,
consents, registrations, declarations or filings are required in connection with
the borrowings by, and issuances of Letters of Credit for the account of, the
Borrowers under the Credit Agreement or the performance by each Borrower of its
Obligations under the Credit Agreement and under the other Loan Documents,
except as set forth above or where the failure to have obtained, made or
maintained any such authorizations, approvals, consents, registrations,
declarations or filings could not reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

7. In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Missouri. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly select New York law as the law governing their
interpretation. The choice of law provisions of the Loan Documents are not
voidable under the laws of the State of Missouri. Notwithstanding the foregoing,
even if a Missouri court or a federal court holds that the Loan Documents are to
be governed by the laws of the State of Missouri, the Loan Documents would
constitute legal, valid and binding obligations of each of the Borrowers,
enforceable under Missouri law (including usury provisions) against such
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America typically relevant to a transaction of this type. I note that
the Loan Documents are governed by the laws of the State of New York and, for
purposes of the opinion expressed in opinion paragraph 2 above and with your
permission, I have assumed that the laws of the State of New York do not differ
from the laws

 

- 3 -



--------------------------------------------------------------------------------

of the State of Missouri in any manner that would render such opinion incorrect.
This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person (other than your successors and assigns as Lenders) without my
prior written consent. Notwithstanding anything in this opinion letter to the
contrary, you may disclose this opinion (i) to prospective successors and
assigns of the addressees hereof, (ii) to regulatory authorities having
jurisdiction over any of the addressees hereof or their successors and assigns,
and (iii) pursuant to valid legal process, in each case without my prior
consent.

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours, By:  

 

Name:   Gregory L. Nelson Title:   Senior Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] COMPLIANCE CERTIFICATE

 

To: The Agent and the Lenders under the Credit Agreement referred to below

This Compliance Certificate is furnished pursuant to the Amended and Restated
Credit Agreement dated as of December 7, 2016 (as amended, restated, amended and
restated, supplemented, extended and/or otherwise modified from time to time,
the “Credit Agreement”), among Ameren Corporation (the “Company”), Union
Electric Company (the “Borrowing Subsidiary” and, together with the Company, the
“Borrowers”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used but not otherwise defined herein shall have the
meaning specified in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Title] of each of the Borrowers;1

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of each Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing each Borrower’s compliance with certain covenants of the Credit
Agreement as of the end of the most recent fiscal quarter for which such
financial data and computations have been prepared.

Described below are the exceptions, if any, to paragraph 3, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the applicable Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

1  Must be the chief financial officer, controller, treasurer or assistant
treasurer.



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial data and computations
set forth in Schedule I hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this      day
of             ,         .

 

 

 

B-2



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

Compliance as of             ,      with

Provisions of Section 6.13 of

the Credit Agreement

LEVERAGE RATIO

 

Company:   

Line 1:

 

Funded Debt of the Company (calculated in accordance with Section 6.13):

   $                

Line 2:

 

Consolidated Total Capitalization of the Company (calculated in accordance with
Section 6.13):

   $                

Company’s Leverage Ratio (Ratio of Line 1 to Line 2):

          to 1.00   

Borrowing Subsidiary:

  

Line 1:

 

Funded Debt of the Borrowing Subsidiary (calculated in accordance with
Section 6.13):

   $                

Line 2:

 

Consolidated Total Capitalization of the Borrowing Subsidiary (calculated in
accordance with Section 6.13):

   $                

Borrowing Subsidiary’s Leverage Ratio (Ratio of Line 1 to Line 2):

          to 1.00   



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented, extended and/or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the facility identified below (including, without
limitation, any Letters of Credit included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims (including,
without limitation, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above), suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.



--------------------------------------------------------------------------------

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an [Affiliate]/[Approved Fund]2 of [identify Lender] 3.   
Borrowers:    Ameren Corporation and Union Electric Company 4.    Agent:   
JPMorgan Chase Bank, N.A., as Agent under the Credit Agreement

5.    Credit Agreement:    The Amended and Restated Credit Agreement dated as of
December 7, 2016, among the Borrowers, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Agent 6.    Assigned Interest:3      

 

Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans4     Type of Assignment   $                    $             
             %    $                    $                           %    $
                   $                           %   

Effective Date:             , 20     [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the Assignee’s compliance procedures and applicable law, including Federal,
state and foreign securities laws.

 

2  Select as applicable.

3  Must comply with the minimum assignment amounts set forth in Section
12.1(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

4  Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders.

 

C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, By:  

 

Title:   [NAME OF ASSIGNEE], as Assignee, By:  

 

Title:  

 

Consented to and accepted: JPMORGAN CHASE BANK, N.A., as [Agent]5 and an Issuing
Bank, By:   Title:   Consented to: [Name of Issuing Bank], as an Issuing Bank,
By:   Title:   [Consented to: AMEREN CORPORATION, By:   Title:  

Consented to:6

 

UNION ELECTRIC COMPANY,

By:   Title:]  

 

 

5  To be added only if the consent of the Agent is required by Section
12.1(b)(i)(B) of the Credit Agreement.

6  To be added only if the consent of each Borrower is required by Section
12.1(b)(i)(A) of the Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENTS AND ASSUMPTIONS

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (a) it is the legal and
beneficial owner of the Assigned Interest, (b) the Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (c) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, collectibility or value of the Loan Documents, (iii)
the financial condition of the Borrowers, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, (iv)
the performance or observance by the Borrowers, any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document, (v) inspecting any of the property, books or records of the
Borrowers or (vi) any mistake, error of judgment or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) agrees that
its payment instructions and notice instructions are as set forth in Schedule 1
to this Assignment and Assumption, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received and/or had the opportunity to receive a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1(a) and Section 6.1(b) thereof (or, prior to the first such
delivery, the financial statements referred to in Section 5.4 thereof), as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, (vii) attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (viii) it does not



--------------------------------------------------------------------------------

bear a relationship to any Borrower described in Section 108(e)(4) of the Code
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to or otherwise conferred upon the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent of the Assigned Interest and as provided in
this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent provided in this Assignment and Assumption and the Credit Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents to the extent of the Assigned Interest.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] PROMISSORY NOTE

[Date]                    

                    , a                      corporation (the “Borrower”),
promises to pay to                                          (the “Lender”) on
the date or dates set forth in the Credit Agreement              DOLLARS
($        ) or, if less, the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to Article II of the Credit Agreement
referred to below, in immediately available funds at the main office of JPMorgan
Chase Bank, N.A., in New York, New York, as Agent, together with accrued but
unpaid interest thereon. The Borrower shall pay interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 7,
2016 (as amended, restated, amended and restated, supplemented, extended and/or
otherwise modified from time to time, the “Credit Agreement”), among Ameren
Corporation, Union Electric Company, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used but not
otherwise defined herein shall have the meaning specified in the Credit
Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

 

 

By:  

 

Print Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                     ,

DATED                     ,

 

Date

   Principal
Amount of
Loan      Maturity
of Interest
Period      Principal
Amount
Paid      Unpaid
Balance                                      

 

D-2